Exhibit 10.1

 

 

 

[g255111km01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

August 30, 2011

 

among

 

DECKERS OUTDOOR CORPORATION,

 

as the Borrower,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Administrative Agent

 

 

COMERICA BANK

and

HSBC BANK USA, NATIONAL ASSOCIATION

as Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner

 

J.P. MORGAN SECURITIES LLC

and

COMERICA BANK,
as Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

 

 

 

SECTION 1.02

Classification of Loans and Borrowings

17

 

 

 

SECTION 1.03

Terms Generally

17

 

 

 

SECTION 1.04

Accounting Terms; GAAP

17

 

 

 

ARTICLE II

THE CREDITS

18

 

 

 

SECTION 2.01

Commitments

18

 

 

 

SECTION 2.02

Loans and Borrowings

18

 

 

 

SECTION 2.03

Requests for Revolving Borrowings

18

 

 

 

SECTION 2.04

Swingline Loans

19

 

 

 

SECTION 2.05

Letters of Credit

20

 

 

 

SECTION 2.06

Funding of Borrowings

24

 

 

 

SECTION 2.07

Interest Elections

25

 

 

 

SECTION 2.08

Termination and Reduction of Commitments

26

 

 

 

SECTION 2.09

Repayment of Loans; Evidence of Debt

26

 

 

 

SECTION 2.10

Prepayment of Loans

27

 

 

 

SECTION 2.11

Fees

27

 

 

 

SECTION 2.12

Interest

28

 

 

 

SECTION 2.13

Alternate Rate of Interest

29

 

 

 

SECTION 2.14

Increased Costs

30

 

 

 

SECTION 2.15

Break Funding Payments

31

 

 

 

SECTION 2.16

Taxes

31

 

 

 

SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

 

 

 

SECTION 2.18

Mitigation Obligations; Replacement of Lenders

34

 

 

 

SECTION 2.19

Increase in Commitments

34

 

 

 

SECTION 2.20

Defaulting Lenders

35

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

37

 

 

 

SECTION 3.01

Organization; Powers

37

 

 

 

SECTION 3.02

Authorization; Enforceability

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 3.03

Governmental Approvals; No Conflicts

37

 

 

 

SECTION 3.04

Financial Condition; No Material Adverse Change

38

 

 

 

SECTION 3.05

Properties

38

 

 

 

SECTION 3.06

Litigation and Environmental Matters

38

 

 

 

SECTION 3.07

Compliance with Laws and Agreements

38

 

 

 

SECTION 3.08

Investment Company Status

39

 

 

 

SECTION 3.09

Taxes

39

 

 

 

SECTION 3.10

ERISA

39

 

 

 

SECTION 3.11

Disclosure

39

 

 

 

ARTICLE IV

CONDITIONS

39

 

 

 

SECTION 4.01

Effective Date

39

 

 

 

SECTION 4.02

Each Credit Event

41

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

42

 

 

 

SECTION 5.01

Financial Statements; Ratings Change and Other Information

42

 

 

 

SECTION 5.02

Notices of Material Events

43

 

 

 

SECTION 5.03

Existence; Conduct of Business

44

 

 

 

SECTION 5.04

Payment of Obligations

44

 

 

 

SECTION 5.05

Maintenance of Properties; Insurance

44

 

 

 

SECTION 5.06

Books and Records; Inspection Rights

44

 

 

 

SECTION 5.07

Compliance with Laws

45

 

 

 

SECTION 5.08

Use of Proceeds and Letters of Credit

45

 

 

 

SECTION 5.09

Covenant to Guarantee Obligations and Give Security

45

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

47

 

 

 

SECTION 6.01

Indebtedness

47

 

 

 

SECTION 6.02

Liens

48

 

 

 

SECTION 6.03

Fundamental Changes

49

 

 

 

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

50

 

 

 

SECTION 6.05

Swap Agreements

51

 

 

 

SECTION 6.06

Restricted Payments

51

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 6.07

Transactions with Affiliates

51

 

 

 

SECTION 6.08

Restrictive Agreements

51

 

 

 

SECTION 6.09

Accounting Changes

52

 

 

 

SECTION 6.10

Financial Covenants

52

 

 

 

SECTION 6.11

Prepayments, Etc., of Indebtedness

52

 

 

 

SECTION 6.12

Capital Expenditures

52

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

53

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

56

 

 

 

SECTION 8.01

Agency Matters

56

 

 

 

SECTION 8.02

Collateral and Guaranty Matters

58

 

 

 

ARTICLE IX

MISCELLANEOUS

58

 

 

 

SECTION 9.01

Notices

58

 

 

 

SECTION 9.02

Waivers; Amendments

59

 

 

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

60

 

 

 

SECTION 9.04

Successors and Assigns

62

 

 

 

SECTION 9.05

Survival

65

 

 

 

SECTION 9.06

Counterparts; Integration; Effectiveness

65

 

 

 

SECTION 9.07

Severability

65

 

 

 

SECTION 9.08

Right of Setoff

65

 

 

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

66

 

 

 

SECTION 9.10

WAIVER OF JURY TRIAL

66

 

 

 

SECTION 9.11

Headings

67

 

 

 

SECTION 9.12

Confidentiality

67

 

 

 

SECTION 9.14

USA PATRIOT Act

68

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.05 — Existing Letters of Credit

Schedule 3.06 — Disclosed Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Compliance Certificate

Exhibit D — Form of Guaranty

Exhibit E — Form of Security Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 30, 2011, among DECKERS OUTDOOR CORPORATION,
a Delaware corporation, as the Borrower, the LENDERS party hereto, and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning set forth in Section 9.14.

 

“Additional Lender” has the meaning set forth in Section 2.19(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 1:00 p.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO rate, respectively.

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.20, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
determined by reference to the Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

Category

 

Total Adjusted
Leverage Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 1

 

Less than 2.25 to 1.00

 

0.250

%

1.250

%

0.20

%

Category 2

 

Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

 

0.375

%

1.375

%

0.25

%

Category 3

 

Greater than or equal to 2.75 to 1.00

 

0.500

%

1.500

%

0.30

%

 

From the Effective Date until the first date that a Compliance Certificate is
required to be delivered pursuant to Section 5.01(c), Category 1 shall apply. 
Any increase or decrease in the Applicable Rate resulting from a change in the
Total Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 5.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Category 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the date such Compliance
Certificate is delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) 80% of the net accounts receivable of the Borrower and its
Subsidiaries as of such date, plus (ii) 50% of the aggregate amount of inventory
of the Borrower and its Subsidiaries, to (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien, in
each case determined in accordance with GAAP on a consolidated basis.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.05(c).

 

2

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” means Deckers Outdoor Corporation, a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
stored value card, purchase card, pooling, netting, electronic funds transfer
and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Secured Cash Management Agreement.

 

3

--------------------------------------------------------------------------------


 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all “Collateral” as defined in the Security Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $200,000,000.

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period,

 

4

--------------------------------------------------------------------------------


 

(iii) depreciation and amortization expense, (iv) Consolidated Rental Expense
for such period, (v) non-cash share based compensation expense for such period
and (vi) other non-recurring expenses of the Borrower and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (including, without limitation, expenses associated
with the acquisition of the Sanuk brand from Sanuk and C&C Partners) and minus
(b) the following to the extent included in calculating such Consolidated Net
Income:  (i) federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest expense in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (in accordance with GAAP but excluding extraordinary gains and
extraordinary losses) for that period.

 

“Consolidated Rental Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, total rental expense as calculated in
accordance with GAAP.

 

“Consolidated Tangible Assets” means Consolidated Total Assets minus the
aggregate amount, for the Borrower and its Subsidiaries on a consolidated basis,
of all assets classified as intangible assets under GAAP, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses.

 

“Consolidated Total Assets” means as of any date of determination thereof, the
aggregate consolidated net book value of the assets of the Borrower and its
Subsidiaries after all appropriate adjustments in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to human
health and safety matters (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

6

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income taxes, franchise
taxes or other similar taxes imposed on (or measured by) its net income by the
United States, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or imposed as a result
of a present or former connection between the applicable lending office and the
jurisdiction of the Governmental Authority imposing such tax, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located or in which its principal
office is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender under
the law in existence at the time when such Foreign Lender becomes a party to
this Agreement or designates a new lending office or is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e) or is attributable to
the

 

7

--------------------------------------------------------------------------------


 

Foreign Lender’s failure to comply with Section 1471 of the Code, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).

 

“Existing Letters of Credit” means those letters of credit issued by Comerica
Bank for the account of the Borrower and as of the Effective Date, which letters
of credit are more particularly described on Schedule 2.05.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized national standing selected by it in its reasonable discretion.

 

“Fee Letter” means the Fee Letter among the Administrative Agent, J.P. Morgan
Securities LLC and the Parent, dated as of July 21, 2011.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty

 

8

--------------------------------------------------------------------------------


 

issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee made by any guarantor
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless (in the
case of a primary obligation that is not Indebtedness) such primary obligation
and the maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
reasonably determined by the Borrower in good faith.

 

“Guarantors” means the Borrower, each Domestic Subsidiary that is a Significant
Subsidiary as of the Closing Date (which shall include Deckers Consumer Direct
Corporation, an Arizona corporation and Deckers Retail, LLC, a California
limited liability company, Tsubo, LLC, a Delaware limited liability company and
Mozo, Inc., a Colorado corporation) and each other Domestic Subsidiary that
becomes party to a Guaranty pursuant to Section 5.09.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit D.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Increase Effective Date” has the meaning set forth in Section 2.19(c).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

9

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
August 2011 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means in the case of the Existing Letters of Credit, Comerica
Bank, and in all other cases, JPMorgan Chase Bank, National Association in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate;
provided, however, that no arrangement of a type described in this sentence
shall be permitted if, immediately after giving effect thereto, amounts would
become payable by the Borrower under Section 2.12 or 2.16 that are in excess of
those that would be payable under such Section if such arrangement were not
implemented and, provided, further, that the fees payable to any such Affiliate
shall be subject to the second sentence of Section 2.09(b).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

10

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate quoted on the Reuters BBA LIBOR Rates Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 1:00 p.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Guaranty, each promissory note delivered pursuant to Section 2.09(e), the
Security Agreement, each Secured Cash Management Agreement, each Secured Hedge
Agreement and all other agreements and certificates executed and delivered to,
or in favor of, the Administrative Agent or any other Secured Parties.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.

 

11

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c).

 

“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisitions” means acquisitions (whether by purchase, merger,
consolidation or otherwise) completed after the Closing Date so long as the
aggregate amount of cash and non-cash consideration for all such acquisitions
shall not exceed $100,000,000.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

12

--------------------------------------------------------------------------------


 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)                                 liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; and

 

(h)                                 possessory Liens in favor of brokers and
dealers arising in connection with the acquisition or disposition of Permitted
Investments.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
thirty-six months from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within thirty-six months from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

13

--------------------------------------------------------------------------------


 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and

 

(f)                                    other investments made in accordance with
the Borrower’s investment policy as in effect on the Effective Date in the form
previously provided to the Administrative Agent and the Lenders and other
immaterial changes thereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, (i) at any time that there are three or more Lenders,
at least three Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time, and (ii) at any time that there are less
than three Lenders, all Lenders; provided that the Revolving Credit Exposure and
unused commitment of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s.

 

14

--------------------------------------------------------------------------------


 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Agreement not prohibited by Article V
or VI that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means each Credit Party, each Cash Management Bank and each
Hedge Bank.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders and in substantially the
form of Exhibit E, and any other pledge or security agreement entered into,
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“Significant Subsidiary” means each Subsidiary (including such Subsidiary’s
interest in its direct and indirect Subsidiaries) of the Borrower that:

 

(a)                                  accounted for at least 5% of consolidated
revenues of the Borrower and its Subsidiaries or 5% of Consolidated EBITDAR of
the Borrower and its Subsidiaries, in each case for the four fiscal quarters of
the Borrower ending on the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which any such determination is made; or

 

(b)                                 has total assets which represent at least 5%
of the consolidated assets of the Borrower and its Subsidiaries as of the last
day of the last fiscal quarter of the Borrower immediately preceding the date as
of which such determination is made;

 

provided, that in the event that the Subsidiaries of the Borrower that would not
otherwise be Significant Subsidiaries pursuant to clause (a) or clause (b) above
either:

 

(i)                                     accounted for at least 10% of
consolidated revenues of the Borrower and its Subsidiaries or 10% of
Consolidated EBITDAR of the Borrower and its Subsidiaries, in each case in the
aggregate for the four fiscal quarters of the Borrower ending on the last day of
the last fiscal quarter of the Borrower immediately preceding the date as of
which any such determination is made; or

 

(ii)                                  have total assets which represent at least
10% of the consolidated assets of the Borrower and its Subsidiaries in the
aggregate as of the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which such determination is made,

 

then the Borrower shall designate one or more of such Subsidiaries to be
Significant Subsidiaries, notwithstanding that such Subsidiaries would not be
Significant Subsidiaries pursuant to clause (a) or clause (b) above, such that
after giving effect to such designation, clauses (i) and (ii) above would not
apply to the Subsidiaries of the Borrower that are not Significant Subsidiaries.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as

 

15

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Adjusted Leverage Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of (i) the sum of the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries on such date on a consolidated
basis plus eight times Consolidated Rental Expense for the period of four fiscal
quarters ending on such date to (ii) the Consolidated EBITDAR of the Borrower
and its Subsidiaries for the period of four fiscal quarters ending on such date.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

16

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“United States” means the United States of America.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02  Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement; and provided, further, that no option may be
exercised by any Lender if, immediately after giving effect thereto, amounts
would become payable by the Borrower under Section 2.14 or 2.16 that are in
excess of those that would be payable under such Section if such option were not
exercised.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $50,000 and not less than $100,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of six Eurodollar Revolving
Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03  Requests for Revolving Borrowings.   To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 1:00 p.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form

 

18

--------------------------------------------------------------------------------


 

approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 1:00 p.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice

 

19

--------------------------------------------------------------------------------


 

thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.05  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit) for its own account or the account of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other

 

20

--------------------------------------------------------------------------------


 

information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided, that If the Borrower so requests in any notice requesting the
issuance of a Letter of Credit, Issuing Bank shall issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, further that any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date that is five Business Days prior to the
Maturity Date; provided, however, that the Issuing Bank shall not permit any
such extension if (A) the Issuing Bank has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension or (C) such Auto-Extension Letter of Credit is an Existing Letter of
Credit.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments,

 

21

--------------------------------------------------------------------------------


 

and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the

 

22

--------------------------------------------------------------------------------


 

extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent

 

23

--------------------------------------------------------------------------------


 

or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement in accordance with
Article VIII.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

SECTION 2.06  Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation

 

24

--------------------------------------------------------------------------------


 

or (ii) in the case of the Borrower, the interest rate applicable to ABR Loans;
provided, that any payment made by the Borrower shall be made without prejudice
to any claim the Borrower may have against the Lender failing to make such
payment to the Administrative Agent.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.07  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 (or, if less, the remaining amount of the total
Commitments) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the sum of the Revolving Credit Exposures would exceed the
total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other receipt of funds, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.09  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

26

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.10  Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty but subject to amounts payable pursuant to Section 2.15,
subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, two Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.11  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the actual daily amount by which such Lender’s Commitment
exceeds such Lender’s Revolving Credit Exposure, subject to adjustment as
provided in Section 2.20, during the period from and

 

27

--------------------------------------------------------------------------------


 

including the Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and the Issuing Bank in the Fee Letter on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Unless otherwise specified above, participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent in the Fee Letter.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances (other than in the case, and to the
extent, of any overpayment thereof by the Borrower).

 

SECTION 2.12  Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest in the case of a Eurodollar Revolving Loan, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is reasonably
advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.  The Administrative Agent
shall promptly advise the Borrower of any such alternate interest rate and shall
provide a calculation and explanation of the circumstances described in the
foregoing clauses (a) and (b).

 

29

--------------------------------------------------------------------------------


 

SECTION 2.14  Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section (containing a reasonably detailed
explanation of the basis on which such amount or amounts were calculated and
explaining the Change in Law by reason of which it has become entitled to be so
compensated) shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is

 

30

--------------------------------------------------------------------------------


 

retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)           Notwithstanding any other provision to the contrary, this
Section 2.13 shall have no application with respect to any Indemnified Taxes,
Other Taxes or any Excluded Taxes, which matters, for the avoidance of doubt,
shall be dealt with exclusively under Section 2.16.

 

SECTION 2.15  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.16  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable

 

31

--------------------------------------------------------------------------------


 

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  Each Foreign Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any documentation required to be delivered to the Borrower
pursuant to this paragraph. No Person shall be entitled to become a Lender or
Participant unless it shall have complied with the requirements of the first
sentence of this paragraph (if such requirements are applicable to it).

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall
promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03

 

32

--------------------------------------------------------------------------------


 

shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.19  Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time request an increase in the Commitments by an
amount (for all such increases) not exceeding $100,000,000; provided that
(i) any such increase shall be in a minimum amount of $10,000,000, (ii) the
Borrower may make a maximum of three such increases and (iii) any such increase
shall be subject to the consent of the Administrative Agent (which shall not be
unreasonably withheld).

 

34

--------------------------------------------------------------------------------


 

(b)           Increasing and Additional Lenders.  The Borrower may, in
consultation with the Administrative Agent, designate any Lender party to this
Agreement (with the consent of such Lender, which may be given or withheld in
its sole discretion) or another Person (which may be, but need not be, an
existing Lender) which qualifies as an Eligible Assignee (including that such
Person shall be subject to the consent of the Administrative Agent and the
Issuing Bank (such consents not to be unreasonably withheld or delayed) if such
Person is not a Lender, an Affiliate of a Lender or an Approved Fund) and which
at the time agrees in its sole discretion to (i) in the case of any such
designated Lender that is an existing Lender, increase its Commitment, and
(ii) in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(c)           Effective Date and Allocations.  If the Commitments are increased
in accordance with this Section, the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase in
consultation with the Administrative Agent.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date.  The Borrower
shall prepay any Revolving Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.15) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.17 or 9.02 to the contrary.

 

SECTION 2.20  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that (i) such
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or unreimbursed LC Disbursements may not be reduced or excused or the scheduled
date of

 

35

--------------------------------------------------------------------------------


 

payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

 

(c)           if any Swingline Exposure or LC Exposure exist at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b)) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

 

(v)           if all or any portion of any Defaulting Lender’s LC Exposure are
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure are cash collateralized
and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein).

 

36

--------------------------------------------------------------------------------


 

If (i) a Bankruptcy Event shall occur with respect to a Person with respect to
whom a Lender is a subsidiary following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lender or the Issuing Bank  has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each Loan Document has been
duly executed and delivered by the Loan Parties which is a party thereto and
constitutes a legal, valid and binding obligation of each such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

37

--------------------------------------------------------------------------------


 

SECTION 3.04  Financial Condition; No Material Adverse Change.   (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2010, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2011, certified by its chief financial officer. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)           Since December 31, 2010, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05  Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business as currently conducted, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07  Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate,

 

38

--------------------------------------------------------------------------------


 

could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

 

SECTION 3.08  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.

 

SECTION 3.09  Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) taken
as a whole with all such other written statements, written information,
documents and certificates contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; and provided, further,
that the Borrower makes no representation or warranty whatsoever concerning the
information contained in the Information Memorandum under the heading “Industry
Overview”.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

39

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent (or its counsel) shall have received from
each party to each of this Agreement, the Guaranty and the Security Agreement
either (i) a counterpart of such Loan Document, signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of such Loan
Document.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of  Stradling Yocca Carlson & Rauth, counsel for the Borrower,
substantially in the form of Exhibit B, covering such matters relating to the
Borrower, the Loan Documents or the Transactions as the Required Lenders shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

 

(c)           The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received any promissory notes
requested by a Lender pursuant to Section 2.08(e) payable to the order of each
such requesting Lender.

 

(f)            The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

 

(g)           The Administrative Agent shall have received satisfactory pay-off
letters for all existing Indebtedness to be repaid from the proceeds the initial
Borrowing, confirming that all Liens securing Indebtedness upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.

 

(h)           The Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement,

 

40

--------------------------------------------------------------------------------


 

together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(i)            Each document (including any Uniform Commercial Code financing
statement) required by the Security Agreement or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

 

(j)            The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 6 of the Security Agreement.

 

(k)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
September 15, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, increase,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (other than such
representations as are made as of a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, increase, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to each Lender through the Administrative Agent:

 

(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (a “Compliance Certificate”) in
substantially the form of Exhibit C of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 which has had an effect on such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national

 

42

--------------------------------------------------------------------------------


 

securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(e)           concurrently with each delivery of financial statements under
clause (a) above, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form and substance satisfactory to the Administrative Agent,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs).and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided, however
that the Borrower shall not be obligated to provide information the disclosure
of which would adversely affect the attorney-client privilege between the
Borrower and its counsel.

 

The parties hereto acknowledge and agree that the forms of the financial
statements filed by the Borrower with the Securities and Exchange Commission as
part of its annual 10–K or quarterly 10–Q filings shall be satisfactory forms
for purposes of complying with financial statement delivery requirements and
financial certifications under Sections 5.01(a) and 5.01(b) respectively. 
Documents required to be delivered pursuant to Section 5.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and, to the
extent requested by the Administrative Agent, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.

 

SECTION 5.02  Notices of Material Events.  The Borrower will furnish to each
Lender through the Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

43

--------------------------------------------------------------------------------


 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(e)           Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03  Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business (other than the case of the foregoing requirements insofar as they
relate to the legal existence of the Borrower and the Guarantors), to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04  Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05  Maintenance of Properties; Insurance.  Except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
the Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06  Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries in conformity in all material respects with all applicable laws,
rules and regulations of any Governmental Authority are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which the
Borrower or such Subsidiary, as applicable, may not disclose without violation
of a confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its officers and independent accountants so long as
Borrower is afforded an opportunity to be present, all at such reasonable
business hours and times and as often as reasonably requested and at the expense
of the Borrower; provided, that unless a Default is then in effect the
Administrative Agent shall be limited to two such on—site inspections in any
year.

 

44

--------------------------------------------------------------------------------


 

SECTION 5.07  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for working capital and general corporate purposes, including
Permitted Acquisitions.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.09  Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect wholly-owned Domestic
Subsidiary by any Loan Party, if such new direct or indirect wholly-owned
Domestic Subsidiary is a Significant Subsidiary, and upon any existing Domestic
Subsidiary being designated or determined to be a wholly-owned Significant
Subsidiary, the Borrower shall, at the Borrower’s expense:

 

(i)            within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a Guaranty or Guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents,

 

(ii)           within 60 days after such formation, acquisition, designation or
determination, furnish to the Administrative Agent such information regarding
the real and personal properties of such Subsidiary as would have been required
under the Loan Documents had such Subsidiary been a Significant Subsidiary as of
the Closing Date,

 

(iii)          within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver Security
Agreement supplements to the Administrative Agent and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all pledged Equity Interests in
and of such Subsidiary, and other instruments of the type specified in
Section 4.01(h)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents,

 

(iv)          within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Administrative Agent to assist the Administrative
Agent (or in any representative of the Administrative Agent designated by it) in
obtaining valid and subsisting Liens on the properties purported to be subject
to the Security Agreement supplements and security and pledge agreements
delivered pursuant to this Section 5.09,

 

45

--------------------------------------------------------------------------------


 

(v)           within 60 days after such formation, acquisition, designation or
determination, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to such
matters relating to such Subsidiary as the Administrative Agent may reasonably
request.

 

(b)           Upon the formation or acquisition of any new direct or indirect
non-wholly-owned Domestic Subsidiary by any Loan Party, if such new direct or
indirect non-wholly-owned Domestic Subsidiary is a Significant Subsidiary, and
upon any existing Domestic Subsidiary being designated or determined to be a
non-wholly-owned Significant Subsidiary, then the Borrower shall, at the
Borrower’s expense:

 

(i)            within 60 days after such formation, acquisition, designation or
determination, cause each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver amendments to the Security
Agreement to the Administrative Agent (including delivery of all pledged Equity
Interests in and of such Subsidiary owned directly and indirectly by the
Borrower, and other instruments of the type specified in Section 4.01(h)),
securing payment of all the Obligations of such parent under the Loan Documents,
and

 

(ii)           within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Administrative Agent to assist the Administrative
Agent (or in any representative of the Administrative Agent designated by it) in
obtaining valid and subsisting Liens on the properties purported to be subject
to the pledge agreements delivered pursuant to this Section 5.09.

 

(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense, within 45 days after such request, furnish to the
Administrative Agent a description of the material real and personal properties
of the Loan Parties and their respective Subsidiaries in detail reasonably
satisfactory to the Administrative Agent.

 

(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements and
other security and pledge agreements.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) not more than 65% of the Equity Interests of a first-tier Foreign
Subsidiary shall be required to be pledged pursuant to any of the Loan Documents
and (ii) in no event shall any Foreign Subsidiary be required to become a
Guarantor, nor shall any security interest be required to be granted with
respect to any assets of (including Equity Interests) of any such Person
pursuant to the Loan Documents.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created hereunder;

 

(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof or shorten the final
maturity or weighted average life to maturity thereof;

 

(c)           Indebtedness (i) of any Loan Party to any other Loan Party or any
Subsidiary thereof so long as, in the case of any such Indebtedness owing to a
Subsidiary that is not a Loan Party, such Indebtedness shall be subordinated to
the Obligations on subordination terms reasonably acceptable to the
Administrative Agent, and (ii) of any Subsidiary (other than a Guarantor) to the
Borrower or any other Subsidiary; provided, in each case, that any such
Indebtedness owing to any Loan Party shall (x) be evidenced by a promissory note
which shall be delivered to the Administrative Agent under the Security
Agreement and (y) not be prohibited by Section 6.04;

 

(d)           Guarantees (i) by any Loan Party of Indebtedness of any other Loan
Party, (ii) by any Loan Party of Indebtedness of a Subsidiary that is not a Loan
Party, so long as such Guarantee shall not be prohibited by Section 6.04, and
(iii) by any Subsidiary (other than a Guarantor)  of Indebtedness of the
Borrower or any other Subsidiary;

 

(e)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $20,000,000 at any time outstanding;

 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;

 

47

--------------------------------------------------------------------------------


 

(g)           Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit;

 

(h)           Trade debt incurred in the ordinary course of business and
outstanding less than 90 days after the same has become due and payable or which
is being contested in good faith and for which reserves have been established in
accordance with GAAP;

 

(i)            other unsecured Indebtedness of the Borrower not otherwise
permitted by this Section in an aggregate principal amount not exceeding
$200,000,000 at any time outstanding; provided that (i) both before and after
giving effect to the incurrence of any such Indebtedness, the Total Adjusted
Leverage Ratio would not exceed 2.75 to 1.0 on a pro forma basis, (ii) any such
Indebtedness has a maturity date after, and no scheduled principal payments
prior to, the Maturity Date and (iii) the documentation governing such
Indebtedness does not have (x) any maintenance financial covenants or (y) any
other covenants or other provisions more restrictive taken as a whole than those
contained in the Loan Documents;

 

(j)            operating lease guarantees entered into in the ordinary course of
business by (x) by wholly-owned Subsidiaries of the Borrower or (y) the joint
venture between Deckers Asia Pacific Limited and N.O.I. Holdings Limited in
China;

 

(k)           Guarantees by the Borrower or Indebtedness of the Borrower related
to purchases by Borrower or its Subsidiaries or their manufacturers of sheepskin
in the ordinary course of business; provided that the tenor of the Borrower’s
obligations thereunder shall not exceed twenty-four months for any such
purchases except for obligations in an amount not to exceed $75,000,000 at any
time outstanding which may have tenors of longer than twenty-four months; and

 

(l)            other Indebtedness (which may be secured) in an aggregate amount
not exceeding $5,000,000 at any time outstanding, provided that no such
indebtedness may be secured by any Collateral.

 

SECTION 6.02  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding amount of the
obligations secured thereby;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection

 

48

--------------------------------------------------------------------------------


 

with such acquisition or such Person becoming a Subsidiary , as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary, (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding amount of the obligations secured thereby
and (iv) any Indebtedness secured by such Lien is permitted by clause (f) of
Section 6.01;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

 

(e)           Liens solely constituting the right of any other Person to a share
of any licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Borrower or any of its Subsidiaries with such
Person in the ordinary course of the Borrower’s or such Subsidiary’s business)
otherwise payable to the Borrower or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Borrower or such Subsidiary on an arm’s-length basis; and

 

(f)            Liens securing Indebtedness permitted by clause (l) of
Section 6.01; provided, that such security interests shall not apply to any
Collateral at any time.

 

SECTION 6.03  Fundamental Changes.  (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of related
transactions) all any substantial part of its assets (including in a sale and
leaseback transaction), or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04), (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of a substantial part of its assets to the Borrower or to another
Subsidiary (provided that in the case of any such sale, transfer, lease or other
disposition by a Guarantor, the counterparty to such transaction shall be the
Borrower or another Guarantor), (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders and (v) the Borrower may dispose of its headquarters building pursuant
to a sale and leaseback transaction for total consideration not to exceed
$65,000,000 in the aggregate.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower

 

49

--------------------------------------------------------------------------------


 

and its Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

 

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           loans and advances by the Borrower or any Subsidiary to any Loan
Party, and purchases or other acquisitions by any Loan Party of the capital
stock of any Loan Party;

 

(c)           loans and advances by the Borrower or any wholly-owned Domestic
Subsidiary to any wholly-owned Foreign Subsidiary and purchases or other
acquisitions by the Borrower or any wholly-owned Domestic Subsidiary of the
capital stock of any wholly-owned Foreign Subsidiary; provided that both before
and after giving effect to any such loan, advance, purchase or acquisition,
(x) the Total Adjusted Leverage Ratio would not exceed 2.75 to 1.0 on a pro
forma basis and (y) the Borrower and its Subsidiaries on a consolidated basis
would have an aggregate amount of cash and unused borrowing availability under
the Commitments (to the extent that any such potential borrowing would not cause
the Borrower to be in breach of Section 6.10(a) on a pro forma basis) of not
less than $75,000,000;

 

(d)           loans and advances by any Foreign Subsidiary to any other Foreign
Subsidiary and purchases or other acquisitions by any Foreign Subsidiary of the
capital stock of any other Foreign Subsidiary;

 

(e)           Guarantees constituting Indebtedness permitted by clause (d) of
Section 6.01;

 

(f)            advances, loans or Guarantees by the Borrower or any Subsidiary
made in connection with the transactions permitted by clause (k) of
Section 6.01;

 

(g)           Permitted Acquisitions;

 

(h)           to the extent permitted by Governmental Authorities, loans and
advances made by the Borrower and its Subsidiaries to their officers and
employees in the ordinary course of business so long as the aggregate
outstanding principal amount thereof does not exceed $5,000,000 at any time;

 

(i)            Investments (including debt obligations) received in connection
with (i) the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business and (ii) the
disposition of assets permitted under Section 6.03;

 

50

--------------------------------------------------------------------------------


 

(j)                                     existing Investments not otherwise
permitted under this Agreement and described in Schedule 6.04 hereto;

 

(k)                                  purchases of the Equity Interests in or
capital contributions to the joint venture between Deckers Asia Pacific Limited
and N.O.I. Holdings Limited in China in an aggregate amount not to exceed
$40,000,000 after the Closing Date; and

 

(l)                                     other investments, loans, advances or
Guarantees not to exceed $25,000,000 in the aggregate after the Closing Date so
long as both before and after giving effect to any such transaction, (i) the
Borrower would be in compliance with Section 6.10 on a pro forma basis and
(ii) the Borrower and its Subsidiaries on a consolidated basis would have an
aggregate amount of cash and unused borrowing availability under the Commitments
(to the extent that any such potential borrowing would not cause the Borrower to
be in breach of Section 6.10(a) on a pro forma basis) of not less than
$75,000,000.

 

SECTION 6.05  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

SECTION 6.06  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with share based compensation
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower may make or declare any other Restricted
Payments so long as both before and after giving effect to the making and/or
declaration of any such Restricted Payment, (i) the Borrower would be in
compliance with Section 6.10 on a pro forma basis and (ii) the Borrower and its
Subsidiaries on a consolidated basis would have an aggregate amount of cash and
unused borrowing availability under the Commitments (to the extent that any such
potential borrowing would not cause the Borrower and its Subsidiaries on a
consolidated basis to be in breach of Section 6.10(a) on a pro forma basis) of
not less than $75,000,000.

 

SECTION 6.07  Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) transactions permitted under Sections 6.01,
6.02 and 6.04 and (d) any Restricted Payment permitted by Section 6.06.

 

SECTION 6.08  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the

 

51

--------------------------------------------------------------------------------


 

ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

 

SECTION 6.09  Accounting Changes.  Make any change in accounting policies or
reporting practices including any change in fiscal year, except as required or
permitted by GAAP.

 

SECTION 6.10  Financial Covenants.

 

(a)                                  The Borrower shall not permit the Asset
Coverage Ratio to be less than or equal to 1.10 to 1.00 as of the last day of
any fiscal quarter of the Borrower.

 

(b)                                 As of the last day of any fiscal quarter of
the Borrower, the Borrower shall not permit the ratio of (i) Consolidated
EBITDAR for the period of four fiscal quarters ending on such day to the sum of
(ii) Consolidated Interest Expense for such four quarter period plus
Consolidated Rental Expense for such four quarter period to be less than or
equal to 2.25 to 1.00.

 

SECTION 6.11  Prepayments, Etc., of Indebtedness.

 

(a)                                  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(i) the prepayment of the Loans in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Indebtedness
set forth in Schedule 6.01 and extensions, renewals and replacements of such
Indebtedness in compliance with Section 6.01(b), and (iii) regularly scheduled
or required payments with respect to Indebtedness permitted under Section 6.01.

 

(b)                                 Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 6.01, except for any
extensions, renewals and replacements thereof permitted by Section 6.01(b).

 

SECTION 6.12  Capital Expenditures.  Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures in the ordinary course
of business not exceeding, in the aggregate (exclusive of amounts spent by the
Borrower in connection with of its headquarters building not to exceed
$65,000,000) for the Borrower and it Subsidiaries during each fiscal year set
forth below, the amount set forth opposite such fiscal year:

 

52

--------------------------------------------------------------------------------


 

Fiscal Year

 

Amount

 

2011

 

$

50,000,000

 

2012

 

$

50,000,000

 

2013

 

$

50,000,000

 

2014

 

$

50,000,000

 

2015

 

$

50,000,000

 

2016

 

$

50,000,000

 

 

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year; and provided,
further, if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay (i) any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise
or (ii) any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable and, in the case of such reimbursement
obligation, such failure shall continue unremedied for a period of three
Business Days;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f)                                    the Borrower or any Significant
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material

 

53

--------------------------------------------------------------------------------


 

Indebtedness, when and as the same shall become due and payable, and such
failure shall continue unremedied beyond the period (without giving effect to
any extensions, waivers, amendments or other modifications of or to such period)
of grace, if any, provided in such the instrument or agreement under which such
Material Indebtedness was created;

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Borrower or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                                     the Borrower or any Significant
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

 

(k)                                  one or more judgments for the payment of
money in an aggregate amount (not paid or covered by insurance) in excess of
$10,000,000 shall be rendered against the Borrower, any Significant Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days from the entry thereof during which execution shall not
be effectively stayed or bonded, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Significant Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $10,000,000 in any year or (ii) $20,000,000 for all periods; or

 

54

--------------------------------------------------------------------------------


 

(m)                               Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
the Borrower shall cash collateralize the LC Exposure in accordance with
Section 2.05(j); and in case of any event with respect to the Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and the Borrower shall automatically be required to cash
collateralize the LC Exposure in accordance with Section 2.05(j).

 

After the exercise of remedies provided for in this Article (or after the Loans
have automatically become immediately due and payable and the LC Exposure have
automatically been required to be cash collateralized as described above), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.14, 2.15 and 2.16) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees payable under Section 2.11(b)(i)) payable to the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Bank and amounts payable under Sections 2.14,
2.15 and 2.16), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees payable under Section 2.11(b)(i) and interest on
the Loans, LC Exposure and other Obligations, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Exposure and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Bank, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

55

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit in accordance with Section 2.05(j); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.05(j) amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  Subject
to Section 2.05(j), if any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be.  Each Hedge Bank or Cash Management Bank
not a party to the Credit Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01  Agency Matters.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its

 

56

--------------------------------------------------------------------------------


 

Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence, bad faith or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
(which shall not be a Defaulting Lender) subject to the prior written consent
(except during the continuance of a Default or Event of Default) of the Borrower
(such consent not to be unreasonably withheld or delayed).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

SECTION 8.02  Collateral and Guaranty Matters.  The Lenders and the Issuing Bank
(including in their capacities as potential Cash Management Bank and potential
Hedge Bank) irrevocably authorize the Administrative Agent, at its option and in
its discretion, (a) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than any contingent
indemnification or similar contingent obligation not yet due and payable) and
the expiration or termination or cash collateralization of all Letters of
Credit, (ii) that is sold or transferred, or to be sold or transferred, as part
of or in connection with any sale or transfer permitted hereunder or under any
other Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 9.02; (b) to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (c) to subordinate any Lien, or to enter
into or amend any intercreditor agreement with respect to any Lien, on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(d).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.02.  In each case as specified in this Section 8.02, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 8.02.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under the other Loan Documents shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

58

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, to it at 495A South
Fairview Avenue, Goleta, CA  93117 Attn:  Chief Financial Officer, with a copy
to:  Legal Department, (Telecopy No. 805-967-7862);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, National Association, Loan and Agency Services Group, 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of
Darren Cunningham (Facsimile No. (888) 292-9533; Email:
jpm.agency.servicing.4@jpmchase.com);

 

(iii)                               if to the Issuing Bank, to JPMorgan Chase
Bank, National Association, Global Trade Services, Regional Processing Center,
333 South Grand Avenue, Suite 3600, Los Angeles, California, Attention of Agnes
Martinez, Facsimile No. (213) 621-8079);

 

(iv)                              if to the Swingline Lender, to JPMorgan Chase
Bank, National Association, Loan and Agency Services Group, 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of Darren Cunningham
(Facsimile No. (888) 292-9533; Email: jpm.agency.servicing.4@jpmchase.com); and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder and under the other Loan Documents may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 9.02  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative

 

59

--------------------------------------------------------------------------------


 

Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)                                 Neither this Agreement, any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release all or substantially all of the
value of the Guaranty, without the written consent of each Lender or
(vii) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the Fee Letter, each Secured Cash Management Agreement and each
Secured Hedge Agreement may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except as set
forth in Section 2.20(b).

 

(c)                                  If, in connection with any proposed waiver,
amendment or modification of any of the provisions of this Agreement as
contemplated by clauses (i) through (vii) of Section 9.02(b), the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and shall grant its consent to the proposed waiver,
amendment or modification; provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts).

 

SECTION 9.03  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for

 

60

--------------------------------------------------------------------------------


 

the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

61

--------------------------------------------------------------------------------


 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i)                   Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, it being understood and
agreed that it shall be reasonable for the Borrower to withhold consent for an
assignment to an assignee if such assignee is a Foreign Lender which would
require the Borrower to withhold amounts in respect of interest payments to such
Foreign Lender) of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment; and

 

(C)                                the Issuing Bank.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this

 

62

--------------------------------------------------------------------------------


 

Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitments and Loans;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03); provided however, that no such assignment or
transfer shall be deemed to be a waiver of any rights which the Borrower, the
Administrative Agent or any other Lender shall have against such Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding

 

63

--------------------------------------------------------------------------------


 

notice to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

 

64

--------------------------------------------------------------------------------


 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein, in each other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Obligations are
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07  Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any

 

65

--------------------------------------------------------------------------------


 

other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Secured Parties may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

66

--------------------------------------------------------------------------------


 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, in each case who have a need to
know such Information in accordance with customary banking practices (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)                                  EACH LENDER ACKNOWLEDGES THAT INFORMATION
AS DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT

 

67

--------------------------------------------------------------------------------


 

HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DECKERS OUTDOOR CORPORATION, as the Borrower

 

 

 

 

 

By

/s/Angel Martinez

 

 

Name: Angel Martinez

 

 

Title: Chief Executive Officer

 

69

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

 

 

 

By

/s/Keith F. Winzenried

 

 

Name: Keith F. Winzenried

 

 

Title: Credit Executive

 

70

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By

/s/Isabel Barreiro

 

 

Name: Isabel Barreiro

 

 

Title: Assistant Vice President

 

71

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/James C. Colman

 

 

Name: James C. Colman

 

 

Title: Vice President

 

72

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender,

 

 

 

 

 

By

/s/David G. Kronen

 

 

Name: David G. Kronen

 

 

Title: Senior Vice President

 

73

--------------------------------------------------------------------------------


 

 

RABOBANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Tyler Dobson

 

 

Name: Tyler Dobson

 

 

Title: VP/Commercial Banking Officer

 

 

 

 

By

/s/Donald Toussaint

 

 

Name: Donald Toussaint

 

 

Title: EVP/Division Manager

 

74

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By

/s/ Conan Schleicher

 

 

Name: Conan Schleicher

 

 

Title: Vice President

 

75

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENT AND APPLICABLE PERCENTAGE

 

Lender

 

Commitment

 

Applicable Percentage

 

JPMorgan Chase Bank, N.A.

 

$

47,500,000

 

23.75

%

Comerica Bank

 

$

47,500,000

 

23.75

%

HSBC Bank USA, N.A.

 

$

37,500,000

 

18.75

%

Bank of the West

 

$

27,500,000

 

13.75

%

Rabobank, N.A.

 

$

20,000,000

 

10.00

%

U.S. Bank, N.A.

 

$

20,000,000

 

10.00

%

Total

 

$

200,000,000.00

 

100.00

%

 

76

--------------------------------------------------------------------------------


 

SCHEDULE 2.05

 

EXISTING LETTERS OF CREDIT

 

Date of
Issuance

 

LC No.

 

Expiration
Date

 

Auto-
Renewal?

 

Type

 

Beneficiary

 

Face
Amount

 

9/25/2007

 

631374

 

1/31/2012

 

Yes

 

Standby

 

Lexington Bldg Co, LLC

 

$

78,152

 

8/25/2008

 

637629

 

12/31/2013

 

Yes, until 2013

 

Standby

 

APF Properties LLC

 

$

75,813.75

 

4/15/2009

 

640992-42

 

4/30/2018

 

Yes

 

Standby

 

900 North Michigan , LLC

 

$

35,000

 

8/24/2010

 

647984

 

12/31/2011

 

No

 

Standby

 

Lexington Bldg Co, LLC

 

$

535,000

 

 

77

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

The Borrower and its Subsidiaries are involved in various routine legal
proceedings as both plaintiff and defendant incident to the ordinary course of
its business, including proceedings to protect our intellectually property
rights.

 

As part of the Borrower’s policing program for its intellectual property rights,
from time to time, the Borrower and its Subsidiaries file lawsuits in the US and
abroad alleging acts of trademark counterfeiting, trademark infringement, patent
infringement, trade dress infringement, trademark dilution, and state or foreign
law claims.  At any given point in time, the Borrower and its Subsidiaries may
have a number of such actions pending.  These actions often result in seizure of
counterfeit merchandise or out of court settlements with defendants or both. 
From time to time, the Borrower and its Subsidiaries are subject to claims where
plaintiffs will raise, or defendants will raise, either as affirmative defenses
or as counterclaims, the invalidity or unenforceability of certain of the
intellectual properties owned by the Borrower or its Subsidiaries, including the
trademark registration for UGG Australia.  The Borrower and its Subsidiaries
also are aware of many instances throughout the world in which a third party is
suing the UGG trademarks within its internet domain name, and the Borrower and
its Subsidiaries have discovered and are investigating several manufacturers and
distributors of counterfeit Teva and UGG products.

 

The Borrower and its Subsidiaries believe that the outcome of all pending legal
proceedings in the aggregate will not have a material adverse effect on their
business or consolidated financial statements.

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

1.               Deferred Purchase Factoring Agreement by and between The CIT
Group/Commercial Services, Inc. (“CIT”) and Deckers Outdoor Corporation, dated
July 11, 2011, provided, that pursuant to such agreement, not more than
$5,000,000 of accounts receivable of the Loan Parties may be purchased by CIT in
any calendar year and no loans or advances may be made to any Loan Party
thereunder.

 

2.               Indebtedness Obligation with Dell Financial Services L.L.C. for
computer equipment.

 

3.               Indebtedness Obligation with ADT Security Services, Inc. —
Sensormatic Division; Sensormatic Electronics Corporation for Sensormatic
Equipment.

 

4.               Royalty payments under the Asset Purchase Agreement by and
between Mozo Footwear Company and Deckers Outdoor Corporation, dated June 4,
2001.

 

5.               Loan Note by and between StellaDeck Fashion Limited and Deckers
Asia Pacific Limited, dated March 31, 2010.

 

6.               Contingent payment arrangements under the Equity Purchase
Agreement by and among Tsubo, LLC, John B. Douglas III, Trustee of The Nicholas
O’Rorke 2007 Trust, Erica J. Wilson-McNulty, Co-trustee of The McNulty Family
Trust, Patrick D. McNulty, Co-trustee of the McNulty Family Trust, Nicholas
O’Rorke, Patrick D. McNulty and John B. Douglas III, dated May 5, 2008.

 

7.               Contingent payment arrangements under the Agreement and Plan of
Merger by and among Deckers Outdoor Corporation, Ahnu Acquisition Corp.,
Ahnu, Inc. and a stockholder representative, dated January 22, 2009.

 

8.               Contingent payment arrangements under the Asset Purchase
Agreement by and among Deckers Outdoor Corporation, Deckers International
Limited, Sanuk USA, LLC, Thomas J. Kelly, Ian L. Kessler, C&C Partners, Ltd.,
Donald A. Clark, and Paul Carr, dated May 19, 2011, as amended.

 

79

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

EXISTING LIENS

 

1.               Security Interest of the CIT Group/Commercial Services, Inc.
pursuant to the Deferred Purchase Factoring Agreement by and between The CIT
Group/Commercial Services, Inc. and Deckers Outdoor Corporation, dated July 11,
2011.

 

2.               Lien by Dell Financial Services L.L.C. on certain computer
equipment.

 

3.               Lien by ADT Security Services, Inc. — Sensormatic Division;
Sensormatic Electronics Corporation on Sensormatic Equipment.

 

80

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

EXISTING INVESTMENTS

 

·                  Investments by the Borrower made on or around September 30,
2010 and consisting of purchases of common stock of SeaVees, Inc., a Delaware
corporation (“SeaVees”) in an amount equal to $2,000,000 pursuant to that
certain Common Stock Purchase Agreement dated as of September 30, 2010 by and
among SeaVees and the Borrower.

 

81

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

EXISTING RESTRICTIONS

 

1.               Deferred Purchase Factoring Agreement by and between The CIT
Group/Commercial Services, Inc. and Deckers Outdoor Corporation, dated July 11,
2011.

 

82

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

83

--------------------------------------------------------------------------------


 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

2.

Assignee[s]:

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower(s):

Deckers Outdoor Corporation (the “Borrower”)

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, National Association, as the administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August 30, 2011 among the Borrower, the Lenders
parties thereto and the Administrative Agent

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(7)

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

](9)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(9)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

84

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](10)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

   Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

   Title:

 

 

 

ASSIGNEE[S](11)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

   Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

   Title:

 

[Consented to and](12) Accepted:

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

 

By:

 

 

   Title:

 

 

[Consented to:

 

--------------------------------------------------------------------------------

(10)  Add additional signature blocks as needed.

(11)  Add additional signature blocks as needed.

(12)  Include except in the case of an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.

 

85

--------------------------------------------------------------------------------


 

DECKERS OUTDOOR CORPORATION

 

 

By:

 

 

   Title: ](13)

 

 

--------------------------------------------------------------------------------

(13)  Include except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee.

 

86

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION OF LOAN PARTIES’ COUNSEL

 

ANNEX 1

 

DECKERS OUTDOOR CORPORATION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 9.04(b) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.04(b)(i) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by

 

--------------------------------------------------------------------------------


 

[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

88

--------------------------------------------------------------------------------


 

FORM OF OPINION OF LOAN PARTIES’ COUNSEL

 

August 30, 2011

 

JPMorgan Chase Bank, National Association,
as Administrative Agent, and the several Lenders

 

Re: Credit Agreement dated as of August 30, 2011

 

Ladies and Gentlemen:

 

We have acted as counsel to Deckers Outdoor Corporation, a Delaware corporation
(the “Borrower”), Deckers Consumer Direct Corporation, an Arizona corporation
(“Consumer Direct”), Deckers Retail, LLC, a California limited liability company
(“Deckers Retail”), Tsubo, LLC, a Delaware limited liability company (“Tsubo”),
and Mozo, Inc., a Colorado corporation (“Mozo” and collectively with Consumer
Direct, Deckers Retail and Tsubo, each individually a “Guarantor” and
collectively, the “Guarantors”) in connection with the Credit Agreement dated as
of August 30, 2011 (the “Credit Agreement”) among the Borrower, the Lenders
party thereto (including JPMorgan Chase Bank, National Association), and
JPMorgan Chase Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

 

This opinion is delivered pursuant to Section 4.01(b) of the Credit Agreement. 
The Borrower and the respective Guarantors are sometimes referred to in this
letter individually as a “Loan Party,” and collectively as the “Loan Parties.” 
Unless specifically defined herein or the context requires otherwise,
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement.

 

In connection with the preparation of this opinion, we have examined the
following documents:

 

(i)                                     the Credit Agreement;

 

(ii)                                  the Guaranty;

 

(iii)                               the Security Agreement;

 

(iv)                              the promissory notes delivered by the Borrower
to certain Lenders pursuant to Section 2.09(e) of the Credit Agreement, in the
form which the Administrative Agent has as of the Closing Date approved;

 

(v)                                 the Amended and Restated Certificate of
Incorporation of the Borrower, certified by the Delaware Secretary of State as
of August 18, 2011 and certified to us by an officer of the Borrower as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

 

89

--------------------------------------------------------------------------------


 

(vi)                              the Bylaws of the Borrower, certified to us by
an officer of the Borrower as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

 

(vii)                           the Articles of Incorporation of Consumer
Direct, certified by the Arizona Secretary of State as of August 18, 2011 and
certified to us by an officer of said corporation as being complete, inclusive
of all amendments to date, and in full force and effect as of the date of this
opinion;

 

(viii)                        the Bylaws of Consumer Direct, certified to us by
an officer of said corporation as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

 

(ix)                                the Articles of Organization of Deckers
Retail, certified by the California Secretary of State as of September 28, 2010
and certified to us by an officer of said limited liability company as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

 

(x)                                   the Operating Agreement of Deckers Retail,
certified to us by an officer of said limited liability company as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

 

(xi)                                the Certificate of Formation of Tsubo,
certified by the Delaware Secretary of State as of August 18, 2011 and certified
to us by an officer of the corporation which is the manager of said limited
liability company as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

 

(xii)                             the Operating Agreement of Tsubo, certified to
us by an officer of the corporation which is the manager of said limited
liability company as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

 

(xiii)                          the Articles of Incorporation of Mozo, certified
by the Colorado Secretary of State as of August 18, 2011 and certified to us by
an officer of said corporation as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

 

(xiv)                         the Bylaws of Mozo, certified to us by an officer
of said corporation as being complete, inclusive of all amendments to date, and
in full force and effect as of the date of this opinion;

 

(xv)                            records of the corporate proceedings of each
such Loan Party relating to the transactions contemplated by the Credit
Agreement certified to us by an officer of the respective Loan Party as
constituting all records of proceedings relating to the transactions
contemplated by the Credit Agreement;

 

(xvi)                         originals or copies certified or otherwise
identified to our satisfaction of such records, agreements, instruments and
certificates of public officials and of the

 

90

--------------------------------------------------------------------------------


 

Loan Parties as we have deemed necessary and relevant to form the basis for our
opinions herein.

 

(xvii)                      Certificates of Status or equivalent instruments,
each of recent date, certified by the Secretary of State of each respective Loan
Party’s state of incorporation, organization or formation, with respect to the
“good standing” or equivalent status of such Loan Party;

 

(xviii)                   a certificate of certain officers of the Loan Parties
identifying certain agreements and instruments (in each case including all
amendments to date) to which the Borrower and/or one or more Guarantors is a
party or by which the Borrower and/or one or more Guarantors’ properties or
assets are bound (the “Certificate Relating to Agreements”);

 

(xix)                           a copy, certified to us as being a true and
correct copy of the original, of each of the agreements and instruments
identified in the Certificate Relating to Agreements (the “Material
Agreements”);

 

(xx)                              the following UCC financing statements
(collectively, the “Financing Statements”):

 

a.               Form UCC1 naming the Borrower as debtor and the Administrative
Agent as secured party, to be filed with the Secretary of State of the State of
Delaware (the “Delaware Filing Office”), a copy of which is attached hereto as
Exhibit B-1;

 

b.              Form UCC1 naming Consumer Direct as debtor and the
Administrative Agent as secured party, to be filed with the Secretary of State
of the State of Arizona (the “Arizona Filing Office”), a copy of which is
attached hereto as Exhibit B-2;

 

c.               Form UCC1 naming Deckers Retail as debtor and the
Administrative Agent as secured party, to be filed with the Secretary of State
of the State of California (the “California Filing Office”), a copy of which is
attached hereto as Exhibit B-3;

 

d.              Form UCC1 naming Tsubo as debtor and the Administrative Agent as
secured party, to be filed with the Delaware Filing Office, a copy of which is
attached hereto as Exhibit B-4; and

 

e.               Form UCC1 naming Mozo as debtor and the Administrative Agent as
secured party, to be filed with the Secretary of State of the State of Colorado
(the “Colorado Filing Office”), a copy of which is attached hereto as
Exhibit B-5; and

 

(xxi)                           a certificate of certain officers of the Loan
Parties as to certain factual matters relevant to this opinion.

 

91

--------------------------------------------------------------------------------


 

We have made no additional state-level investigation after the respective dates
stated in items (v), (vii), (ix), (xi) and (xiii) above of those items in
rendering our opinion expressed in Paragraph 1.

 

Each of the documents identified in items (i) through (iv) above is sometimes
referred to herein as a “Loan Agreement.”  We have also examined such other
documents and made such further legal and factual examination and investigation
as we deem necessary for purposes of rendering the following opinions.

 

For purposes of the below, (i) “Article 9 Collateral” means the Collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the Uniform Commercial Code as in effect from time to time in
the State of New York (the “NY UCC”) and (ii) “Filing Collateral” means that
portion of the Article 9 Collateral in which a security interest may be
perfected by filing a financing statement (other than a fixture filing) under
the Uniform Commercial Code (the “UCC”) as in effect in the state of filing.

 

We have assumed the authenticity of all documents submitted to us as originals,
the conformity with originals of all documents submitted to us as copies, faxes
or .pdf files, and the genuineness of all signatures.  We have also assumed the
legal capacity of all natural persons and that, with respect to all parties to
agreements or instruments relevant hereto (other than the Loan Parties), such
parties had the requisite power and authority to execute, deliver and perform
such agreements or instruments, that such agreements or instruments have been
duly authorized by all requisite action have been duly, executed and delivered
by such parties, and that such agreements or instruments are the valid, binding
and enforceable obligations of such parties.  We have also assumed that all Loan
Agreement promissory notes executed and delivered after the Closing Date will
have been executed and delivered by duly authorized officers of the Borrower
then duly authorized to do so.  We have also assumed, for purposes of the
opinions expressed herein, that:

 

(a)          each Lender is (i) a subsidiary of a bank holding company (as such
term is defined in Section 3707 of the California Financial Code) or is a bank
organized under the laws of the United States or any State thereof, (ii) a
foreign (other nation) bank described in Section 1716 of the California
Financial Code meeting the criteria for exemption set forth therein,
(iii) licensed under the California Finance Lenders Law (Cal. Fin. Code § 22000
et seq.), or (iv) a lending institution otherwise belonging to an exempt class
of persons and, as a result thereof, that the Lender is exempt from the
restrictions of Section 1 of Article XV of the Constitution of the State of
California relating to rates of interest upon the loan of money;

 

(b)         the Loans will be made by the Lenders for their own accounts or for
the account of another person that qualifies for an exemption from the interest
rate limitations of California and other applicable law; and

 

(c)          there is no agreement by the Lenders (or any of them) to sell
participations or any other interest in the Loans to be made under the Loan
Agreements to any person other than a person that qualifies for an exemption
from the interest rate limitations of California and other applicable law.

 

We have also assumed that:

 

92

--------------------------------------------------------------------------------


 

(a) the description of the Collateral contained in the Loan Agreements and the
Financing Statements “reasonably identifies” the Collateral;

 

(b) each Loan Party has sufficient “rights” or “power to transfer rights” in
each item within the Collateral consistent with and sufficient for purposes of
the Loan Agreements to which such Loan Party is a party; and

 

(c) the Loan Parties have each received legally sufficient consideration and
“value” for their respective obligations under the Loan Agreements and for the
granting of security interests in their property as security for such
obligations, for the granting of guarantees, or for the pledge of the Pledged
Securities (as defined below).

 

As to questions of fact material to our opinions, we have relied upon the
representations of each party made in the Loan Agreements and the matters and
statements contained in other documents and certificates delivered in connection
therewith, certificates of officers of the Loan Parties furnished to us, and
certificates and advices of public officials and have made no independent
investigation of such matters.

 

We have assumed with your permission that there are no documents or agreements
between or among the Administrative Agent and the Lenders (or any of them), on
the one hand, and the Loan Parties (or any of them), on the other hand, which
would expand or otherwise modify the respective rights and obligations of such
parties as set forth in the Loan Agreements and the documents required or
contemplated thereby.  We also have assumed with your permission that there are
no facts or circumstances relating to the Lenders or the Administrative Agent
that might prevent such parties from enforcing any of the rights to which our
opinion relates (for example, lack of due incorporation or good standing or
qualification to conduct business, or statutory or regulatory prohibitions
applicable to any of the Lenders or the Administrative Agent by virtue of its
failure to pay applicable state taxes).

 

Where a statement herein is qualified by “known to us” or “to our knowledge” or
any similar phrase, that knowledge is limited to the actual knowledge of lawyers
currently in this firm who have been involved in representing the Borrower and
the Guarantors in connection with the Loan Agreements (and not including any
constructive or imputed notice of any information).  Except as otherwise
expressly indicated, we have not undertaken any independent investigation to
determine the accuracy of any such statement (for example, we have not searched
the dockets of any courts), and any limited inquiry undertaken by us during the
preparation of this opinion letter should not be regarded as such an
investigation; and no inference as to our knowledge of any matters bearing on
the accuracy of any such statement should be drawn from the fact of our
representation of the Loan Parties or the rendering of the opinions set forth
below.

 

We are members of the State Bar of California and not of the bars of other
States and accordingly we do not express any opinion herein concerning any laws
other than the laws of the State of California, the Delaware General Corporation
Law, the federal law of the United States and the UCC as in effect in the States
of Arizona, Colorado, Delaware and New York.

 

We advise you that (a) our opinion in Paragraphs 10 and 13 with respect to the
State of Delaware is based solely upon a review of Article 9 of the Delaware UCC
(as defined below) as

 

93

--------------------------------------------------------------------------------


 

currently set forth in the UCC Reporter Digest for such State, as published by
Matthew Bender & Company, Inc., and excludes any review of judicial or official
decisions interpreting these sections or any other review; (b) our opinion in
Paragraph 11 with respect to the State of Arizona is based solely upon a review
of Article 9 of the Arizona UCC (as defined below) as currently set forth in the
UCC Reporter Digest for such State, as published by Matthew Bender &
Company, Inc., and excludes any review of judicial or official decisions
interpreting these sections or any other review; (c) our opinion in Paragraph 14
with respect to the State of Colorado is based solely upon a review of Article 9
of the Colorado UCC (as defined below) as currently set forth in the UCC
Reporter Digest for such State, as published by Matthew Bender & Company, Inc.,
and excludes any review of judicial or official decisions interpreting these
sections or any other review; and (d) our opinion in Paragraph 9 with respect to
the NY UCC is based solely upon a review of Article 9 of the NY UCC as currently
set forth in the UCC Reporter Digest for such State, as published by Matthew
Bender & Company, Inc., and excludes any review of judicial or official
decisions interpreting these sections or any other review.

 

We further call your attention to the fact that the Loan Agreements state that
they are governed by New York law and that our opinions below are based on our
assumption (with your permission) that the internal laws of the State of New
York are the same as the internal laws of the State of California and would be
applied to the Loan Agreements in a similar manner.  We express no opinion as to
whether the laws of the State of New York or the laws of the State of
California, or the law of any other jurisdiction, would be held to govern the
interpretation and enforcement of the Loan Agreements, nor as to whether the
internal laws of the State of New York are in fact the same as the internal laws
of the State of California nor as to whether they would be applied to the Loan
Agreements in a similar manner.

 

Furthermore, we express no opinion with respect to compliance with any law,
rule or regulation that as a matter of customary practice is understood to be
covered only when an opinion refers to it expressly.  Without limiting the
generality of the foregoing, we express no opinion on local or municipal or
regional law, antitrust, environmental, land use, safety, hazardous material,
securities, tax, margin, antiterrorism, money laundering, or investment company
laws, rules or regulations, or, except with respect to creation or perfection of
a security interest, any patent, copyright, trademark or other intellectual
property matter (or the statutes, regulations, treaties or common laws of any
nation, state or jurisdiction with regard thereto) or on any local, municipal or
regional law, rule or regulation requiring licenses, permits and approvals
necessary for the conduct of the Borrower’s business.  We expressly do not
comment upon or render any opinion with respect to any documents contemplated by
or referenced in or forms of which are attached to the Loan Agreements, other
than the Loan Agreements themselves.

 

Based upon the foregoing and our examination of such matters of fact and
questions of law as we have deemed advisable or appropriate for our opinion, and
subject to the assumptions, exceptions, limitations and qualifications expressed
in this opinion letter, it is our opinion that:

 

1.   The Borrower is a corporation validly incorporated and in good standing
under the laws of the State of Delaware. Each Guarantor is a corporation or
limited liability company

 

94

--------------------------------------------------------------------------------


 

incorporated, organized or formed in, and in good standing under, such
Guarantor’s state of incorporation, organization or formation.

 

2.   Each of the Loan Parties has the requisite corporate or limited liability
company power and authority to own its properties and assets, and to carry on
its business as, to our knowledge, it is presently conducted.

 

3.   Each of the Loan Parties has the corporate or limited liability company
power to enter into and perform its obligations under each of the Loan
Agreements to which it is a party.

 

4.   Each of the Loan Parties has taken all corporate or limited liability
company action necessary to authorize the execution and delivery of, and the
performance of its obligations under, each of the Loan Agreements to which it is
a party; and each of the Loan Parties has duly executed and delivered the Loan
Agreements to which it is a party.

 

5.   Each of the Loan Agreements to which the Borrower or a Guarantor is a party
is a valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as the enforceability thereof
may be subject to or limited by (a) bankruptcy, insolvency, reorganization,
arrangement, moratorium, fraudulent transfer, and other similar laws of general
applicability relating to or affecting rights of creditors generally; and
(b) general principles of equity, including, without limitation, concepts of
materiality, commercial reasonableness, and good faith and fair dealing,
regardless of whether considered in a proceeding in equity or at law.

 

6.   The execution, delivery and performance of each of the Loan Agreements and
consummation of the transactions contemplated thereby do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority of California, except such as have been obtained or made
and are in full force and effect.

 

7.   The execution and delivery by the Borrower and each respective Guarantor of
the Loan Agreements to which it is a party do not, and the performance by it of
its respective obligations under those Loan Agreements will not: (a) violate the
Certificate of Incorporation or the Bylaws of the Borrower or the Articles or
Certificate of Incorporation or Bylaws, or the Articles of Organization or the
Certificate of Formation or the Operating Agreement, of such Guarantor;
(b) result in a breach of or constitute a default under any Material Agreement
listed on Exhibit A or result in the creation of a security interest in, or Lien
upon, such Loan Party’s properties or assets under any Material Agreement listed
on Exhibit A; or (c) violate any federal, Delaware corporate or California
rule or regulation applicable to it.

 

8.   To our knowledge, there is no action, suit, or proceeding against any Loan
Party, or the property of any Loan Party, in any court or tribunal or before any
arbitrator of any kind or before or by any governmental authority, pending or
overtly threatened in writing against any Loan Party (A) asserting the
invalidity of any of the Loan Agreements or any document to be delivered by any
Loan Party thereunder, or (B) seeking any determination or ruling that might
reasonably be expected to materially and adversely affect (i) the performance by
any Loan Party of its obligations under the Loan Agreements or any document to
be delivered thereunder (other than simply by financially weakening such Loan
Party), or (ii) the validity or enforceability of the Loan Agreements or any
documents to be delivered thereunder.

 

95

--------------------------------------------------------------------------------


 

9.   The provisions of the Security Agreement are effective under the NY UCC to
create in favor of the Administrative Agent a security interest in each Loan
Party’s rights in such Loan Party’s Article 9 Collateral and in any identifiable
cash proceeds thereof.

 

10. When and if, pre-bankruptcy, the Financing Statement naming the Borrower as
the debtor attached as Exhibit B-1 is filed (within the meaning of Section 9-516
of the UCC as in effect in the State of Delaware (the “Delaware UCC”)) in the
Delaware Filing Office, under the provisions of Delaware UCC the Administrative
Agent’s security interest in the Borrower’s rights in its Filing Collateral and
in identifiable cash proceeds thereof will be perfected.

 

11. When and if, pre-bankruptcy, the Financing Statement naming Consumer Direct
as the debtor attached as Exhibit B-2 is filed (within the meaning of
Section 9-516 of the UCC as in effect in the State of Arizona (the “Arizona
UCC”)) in the Arizona Filing Office, under the provisions of Arizona UCC the
Administrative Agent’s security interest in Consumer Direct’s rights in its
Filing Collateral and in identifiable cash proceeds thereof will be perfected.

 

12. When and if, pre-bankruptcy, the Financing Statement naming Deckers Retail
as the debtor attached as Exhibit B-3 is filed (within the meaning of
Section 9-516 of the UCC as in effect in the State of California (the
“California UCC”)) in the California Filing Office, under the provisions of
California UCC the Administrative Agent’s security interest in Deckers Retail’s
rights in its Filing Collateral and in identifiable cash proceeds thereof will
be perfected.

 

13. When and if, pre-bankruptcy, the Financing Statement naming Tsubo as the
debtor attached as Exhibit B-4 is filed (within the meaning of Section 9-516 of
the Delaware UCC) in the Delaware Filing Office, under the provisions of
Delaware UCC the Administrative Agent’s security interest in Tsubo’s rights in
its Filing Collateral and in identifiable cash proceeds thereof will be
perfected.

 

14. When and if, pre-bankruptcy, the Financing Statement naming Mozo as the
debtor attached as Exhibit B-5 is filed (within the meaning of Section 9-516 of
the UCC as in effect in the State of Colorado (the “Colorado UCC”)) in the
Colorado Filing Office, under the provisions of Colorado UCC the Administrative
Agent’s security interest in Mozo’s rights in its Filing Collateral and in
identifiable cash proceeds thereof will be perfected.

 

15. Pursuant to Sections 9-301(2) and 9-305(a)(1) of the California UCC, the
local law of the jurisdiction where certificated securities are actually located
governs perfection of a possessory security interest in such securities.
Assuming that, pre-bankruptcy, the Administrative Agent (in good faith and
without notice of any liens, adverse claims or encumbrances other than the
Borrower’s ownership interest therein and the Administrative Agent’s security
interest therein) takes delivery and, after such taking of delivery, retains
possession (as such terms are used in Section 8-301 and Section 9-313 of the
California UCC in the State of California of certificates in registered form
representing the securities pledged to the Administrative Agent pursuant to the
Security Agreement (the “Pledged Securities”), and further assuming the Pledged
Securities are “securities” and are each duly indorsed to the Administrative
Agent or in blank by an effective endorsement or are accompanied by undated
stock powers with respect thereto duly indorsed to the Administrative Agent or
in blank by an effective endorsement, the

 

96

--------------------------------------------------------------------------------


 

Administrative Agent’s security interest in the Borrower’s rights in the Pledged
Securities will be perfected by “control” (within the meaning of the California
UCC).

 

Our opinions are subject to the following additional qualifications:

 

1.     We advise you that, on statutory or public policy grounds, waivers or
limitations of the following may not be enforced: (i) broadly or vaguely stated
rights, (ii) the benefits of statutory, regulatory or constitutional rights,
(iii) unknown future defenses or unknown future rights, (iv) rights to one or
more types of damages, and (v) indemnities.

 

2.     We express no opinion regarding the enforceability of Section 9.03 of the
Credit Agreement and similar provisions of the other sections of the Loan
Agreements, relating to the payment of attorneys’ fees and costs, where such
payment is contrary to law or public policy.

 

3.     We express no opinion regarding the enforceability of Section 9.09 of the
Credit Agreement and the provisions of the other sections of the Loan
Agreements, which purports to establish a choice of law and/or fix the venue of
proceedings relating to the Loan Agreements.

 

4.     We express no opinion regarding the enforceability of Section 9.10 of the
Credit Agreement and the provisions of the other sections of the Loan
Agreements, which purport to waive the parties’ rights to a jury trial.

 

5.     We express no opinion with respect to:

 

a.       the priority of any security interest;

 

b.       any provision of any Loan Agreement that purports to permit the
Administrative Agent or any other person to sell or otherwise dispose of any
Collateral subject thereto except in compliance with the NY UCC, any other
applicable federal and state laws and any agreement governing such Collateral,
or to impose on the Administrative Agent standards of care of Collateral in the
Administrative Agent’s possession other than as provided in Section 9-207 of the
NY UCC; or

 

c.       Collateral consisting of real property, copyrights, farm products,
consumer goods, as-extracted collateral, commercial tort claims (as such terms
are defined in the NY UCC) or timber to be cut, or Collateral which is subject
to a state statute or a statute or treaty of the United States which provides
for a certificate of title or national or international registration.

 

6.     Other than the opinion in Paragraphs 10 through 15 above, our opinions do
not include any opinion as to the perfection or perfectibility of, or the
filings and other steps needed to perfect, any security interest or Lien.

 

7.     We advise you that we have not made or undertaken to make any
investigation as to the existence of or state of title to the Collateral and we
express no opinion as to the existence, condition or location of the Collateral.

 

8.     We advise you of California statutory provisions and case law to the
effect that a guarantor may be discharged, in whole or in part, if the
beneficiary of the guaranty alters the obligation of the principal, fails to
inform the guarantor of material information pertinent to the principal or any
collateral, elects remedies that may impair either the subrogation or
reimbursement rights of the guarantor against the principal or the value of any
collateral, fails to

 

97

--------------------------------------------------------------------------------


 

accord the guarantor the protections afforded a debtor under Division 9 of the
California Uniform Commercial Code or otherwise takes any action that prejudices
the guarantor, unless, in any such case, the guarantor has effectively waived
such rights or the consequences of such action or has consented to such action. 
While we believe that a California court should hold that the explicit language
contained in the Guaranty waiving such rights should be enforceable, we express
no opinion with respect to the effect of: (i) any modification to or amendment
of the obligations of the Borrower that materially increases such obligations;
(ii) any election of remedies by the Administrative Agent following the
occurrence of an event of default under the Credit Agreement; or (iii) any other
action by the Administrative Agent that materially prejudices a Guarantor, if,
in any such instance, such modification, election, or action occurs without
notice to such Guarantor and without granting to such Guarantor an opportunity
to cure any default by the Borrower.

 

9.     We advise you that principles of commercial reasonableness, materiality
and good faith and fair dealing, as applied to the Loan Agreements, require you
to act reasonably, in good faith and in a manner that is not arbitrary or
capricious in the administration and enforcement of the Loan Agreements and will
preclude you from invoking penalties (including, if deemed to constitute a
penalty, liquidated damages, default interest, late charges, monetary penalties,
make-whole premiums or other economic remedies) or other remedies for defaults
that bear no reasonable relation to the damage suffered or that would otherwise
work a forfeiture.

 

10.   We advise you that no security interest created by the Loan Agreements in
a particular item of Collateral can be first perfected after the bankruptcy of
the Loan Party which granted such security interest in such particular item of
Collateral.

 

11.   We advise you that Section 552 of the U.S. Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the U.S. Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case.

 

12.   We express no opinion regarding the applicability or effect of Sections
544 and 548 of the U.S. Bankruptcy Code and Section 3439 et seq. of the
California Civil Code or any other federal or state fraudulent transfer or
similar law on the Loan Agreements.

 

13.   We express no opinion regarding the effect upon the enforceability of the
Loan Agreements of the sections of Article 9 of the applicable Uniform
Commercial Code which impose procedural limitations on the exercise of remedies
by a secured creditor.

 

14.   We express no opinion as to any state or federal laws, rules or
regulations applicable to the transactions contemplated by the Loan Agreements
because of the nature of the business of any party thereto other than the Loan
Parties.

 

15.   We express no opinion with respect to:

 

(a) the effect of applicable law providing that a court may refuse to enforce,
or may limit the application of, a contract or any clause thereof which the
court finds as a matter of law to have been unconscionable at the time it was
made;

 

(b) provisions authorizing or validating conclusive or discretionary
determinations;

 

98

--------------------------------------------------------------------------------


 

(c) grants of setoff rights;

 

(d) provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety; and

 

(e) provisions for the severability of provisions which are invalid for being
violative of public policy.

 

16.   We express no opinion with respect to enforceability under certain
circumstances of:

 

(a) any provisions prohibiting waivers of any terms of the Loan Agreements other
than in writing, or prohibiting oral modifications thereof or modification by
trade practice or course of conduct.  In addition, our opinions are subject to
the effect of judicial decisions which may permit the introduction of extrinsic
evidence to interpret the terms of written contracts such as the Loan
Agreements;

 

(b) any provisions to the effect that rights or remedies may be exercised
without notice, or that failure to exercise or delay in exercising rights or
remedies will not operate as a waiver of any such right or remedy; and

 

(c) any provisions to the effect that rights or remedies are not exclusive, that
every right or remedy is cumulative and may be exercised in addition to or with
any other right or remedy, or that election of a particular remedy or remedies
does not preclude recourse to one or more remedies.

 

17.   We express no opinion as to the effect on or under the Material Agreements
of: (i) financial covenants or similar provisions therein requiring financial
calculations or determinations to ascertain compliance, (ii) provisions therein
relating to the occurrence of a “material adverse event” or words of similar
import or (iii) parol evidence bearing on interpretation or construction. 
Moreover, to the extent that any of such Material Agreements is governed by the
laws of any jurisdiction other than California, the opinion relating to those
Material Agreements is based solely upon the plain meaning of their language
without regard to interpretation or construction that might be indicated by the
laws governing those Material Agreements, and is further based on the result
that would be obtained if a court were to apply the internal laws of the State
of California (excluding conflicts of law principles) to the interpretation and
enforcement of such Material Agreements.

 

The foregoing opinions speak as of the date hereof only, and this letter may be
relied upon solely by the Lenders and Administrative Agent for use in connection
with the transactions contemplated by the Credit Agreement.  The foregoing
opinions are being furnished to you solely for your benefit and may not be
relied upon by any other person, nor may copies be delivered to any other
person, without our prior written consent.  Our opinion is expressly limited to
the matters set forth above and we render no opinion, whether by implication or
otherwise, as to any other matters relating to the Loan Parties, the Loans or
the Loan Agreements.  We disclaim any obligation to advise you of any change of
law that occurs, or any facts, circumstances, events or developments of which we
become aware, after the date of this opinion letter, even if they would alter,
affect or modify the opinion expressed herein.

 

99

--------------------------------------------------------------------------------


 

This opinion letter is based on the customary practice of lawyers who regularly
give, and lawyers who regularly advise opinion recipients regarding, opinions of
the kind involved, including customary practice as described in bar association
reports.

 

 

 

Very truly yours,

 

100

--------------------------------------------------------------------------------


 

Exhibit A

 

1.             Lease by and between Ampersand Aviation, LLC and Deckers Outdoor
Corporation, dated 11/1/03 for 495A South Fairview, Goleta, California.

 

2.             Lease by and between Mission Oaks Associates, LLC and Deckers
Outdoor Corporation, dated 9/15/04 for 3001 Mission Oaks Blvd., Unit B,
Camarillo, California.

 

3.             Change in Control and Severance Agreements with Angel Martinez,
Zohar Ziv, Tom George, Constance Rishwain, and Colin Clark.

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

102

--------------------------------------------------------------------------------


 

Exhibit B-2

 

103

--------------------------------------------------------------------------------


 

Exhibit B-3

 

104

--------------------------------------------------------------------------------


 

Exhibit B-4

 

105

--------------------------------------------------------------------------------


 

Exhibit B-5

 

106

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                ,        

 

To:          JPMorgan Chase Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 30, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), Deckers Outdoor Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMorgan Chase Bank, National
Association, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 5.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review in reasonable detail of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

107

--------------------------------------------------------------------------------


 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The analyses and information set forth on Schedule 2 attached
hereto demonstrating compliance with Section 6.10 of the Agreement are true and
accurate in all material respects on and as of the date of this Certificate.

 

5.             No change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
of the Credit Agreement which has had an effect on such financial statements
[except:                     ].

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                       ,                   .

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

108

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.              Section 6.10(a) — Asset Coverage Ratio.

 

A.

80% of the net accounts receivable of the Borrower and its Subsidiaries as of
Statement Date:

 

$

 

 

 

 

B.

50% of the aggregate amount of inventory of the Borrower and its Subsidiaries as
of Statement Date:

 

$

 

 

 

 

C.

aggregate amount of Indebtedness of the Borrower and its Subsidiaries that is
secured by a Lien as of Statement Date:

 

$

 

 

 

 

D.

Total Adjusted Leverage Ratio (Line I.A + Line I.B ¸ Line I.C):

 

to 1

 

 

 

 

 

Must be greater than:

 

1.10 to 1.00    

 

II.            Section 6.10(b) — Consolidated EBITDAR to sum of Consolidated
Interest Expense plus Consolidated Rental Expense.

 

A.

1.

Consolidated Net Income for period (the “Subject Period”) of four fiscal
quarters of the Borrower ending on Statement Date:

 

$                        

 

 

 

 

 

 

2.

Consolidated Interest Expense for Subject Period:

 

$                        

 

 

 

 

 

 

3.

the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for Subject Period:

 

$                        

 

 

 

 

 

 

4.

depreciation and amortization expense for Subject Period:

 

$                        

 

 

 

 

 

 

5.

Consolidated Rental Expense for Subject Period:

 

$                        

 

 

 

 

 

 

6.

non-cash share based compensation expense for Subject Period:

 

$                        

 

 

 

 

 

 

7.

other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in Subject Period or
any future period:

 

$                        

 

109

--------------------------------------------------------------------------------


 

 

8.

to the extent included in calculating Consolidated Net Income, federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
Subject Period:

 

$                        

 

 

 

 

 

 

9.

to the extent included in calculating Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for Subject Period:

 

$                        

 

 

 

 

 

 

10.

Consolidated EBITDAR for the Subject Period (Lines II.A.1 + II.A.2 + II.A.3 +
II.A.4 + II.A.5 + II.A.6 + II.A.7 — II.A.8 — II.A.9):

 

$                        

 

 

 

 

 

B.

Consolidated Interest Expense for Subject Period:

 

$                        

 

 

 

 

C.

Consolidated Rental Expense for Subject Period:

 

$                        

 

 

 

 

D.

Line II.A.10 ¸ sum of Line II.B + Line II.C:

 

to 1

 

 

 

 

 

Must be greater than:

 

2.25 to 1.00    

 

110

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GUARANTY

 

THIS GUARANTY (“Guaranty”), dated as of August 30, 2011, is executed and
delivered by each Domestic Subsidiary (as defined in the Credit Agreement
referred to below) of Deckers Outdoor Corporation, a Delaware corporation (the
“Borrower”), listed on the signature pages hereof and, as required by the Credit
Agreement (as defined below), any future Domestic Subsidiary that executes and
delivers a Joinder hereto (each a “Guarantor” and, collectively with the
Borrower, the “Loan Parties”), in favor of the Lenders, the Cash Management
Banks, the Hedge Banks and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”, and
collectively with the Lenders, the Cash Management Banks and the Hedge Banks,
the “Secured Parties”) for the Lenders.

 

WHEREAS, the Lenders and the Administrative Agent are parties to a Credit
Agreement dated as of even date herewith (said Agreement, as it may hereafter be
amended, supplemented, modified or restated from time to time, being the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) with the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks may enter into Secured
Hedge Agreements and Secured Cash Management Agreements with the Loan Parties;

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements;

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:

 

1.             Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the term
“including” is not limiting, and the term “or” has the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms refer to this Guaranty as a whole and not
to any particular provision of this Guaranty.  Any reference in this Guaranty to
any of the following documents includes any and all alterations, amendments,
extensions, modifications, renewals, supplements or restatements thereto or
thereof, as applicable: the Loan Documents; the Credit Agreement; and this
Guaranty.  Neither this Guaranty nor any uncertainty or ambiguity herein shall
be construed or resolved against Secured Parties or any Guarantor, whether under
any rule of construction or otherwise.  On the contrary, this Guaranty has been
reviewed by Guarantors, Secured Parties, and their respective counsel, and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of Secured Parties and
Guarantors.

 

2.             Guarantied Obligations.  Each Guarantor, jointly and severally,
hereby irrevocably and unconditionally guaranties to Secured Parties, as and for
its own debt, until final

 

111

--------------------------------------------------------------------------------


 

and indefeasible payment thereof has been made, the due and punctual payment of
all Obligations (collectively, the “Guarantied Obligations”), in each case when
and as the same shall become due and payable, whether at maturity, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; provided, however, that each Guarantor shall be liable under this
Guaranty for the maximum amount of such liability that can be incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.

 

Each Guarantor represents and warrants to Secured Parties that (i) this Guaranty
has not been given with an intent to hinder, delay or defraud any creditor of
such Guarantor; (ii) such Guarantor is not engaged, or about to engage, in any
business or transaction for which its assets (other than those necessary to
satisfy its obligations under this Guaranty) are unreasonably small in relation
to the business or transaction, nor does such Guarantor currently intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they become due; and (iii) such Guarantor is not insolvent
at the time it gives this Guaranty, and the giving of this Guaranty will not
result in such Guarantor’s becoming insolvent.  Each Guarantor hereby covenants
and agrees that, as long as this Guaranty remains in effect, such Guarantor
(i) shall incur no indebtedness beyond its ability to repay the same in full in
accordance with the terms thereof; and (ii) shall not take any action, or suffer
to occur any omission, which could be reasonably likely to give rise to a claim
by any third party to set aside this Guaranty, or in any manner materially
impair Secured Parties’ rights and privileges hereunder or thereunder.

 

3.             Continuing Guaranty.  This Guaranty includes Guarantied
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Secured Parties, (b) no such revocation shall apply
to any Guarantied Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Secured Parties in existence on the date of such revocation, (d) no payment
by any Guarantor, Borrower, or from any other source, prior to the date of such
revocation, shall reduce the maximum obligation of such Guarantor hereunder, and
(e) any payment by Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligations of such Guarantor hereunder.

 

4.             Performance under this Guaranty.  In the event that Borrower
fails to make any payment of any Guarantied Obligations on or before the due
date thereof, each Guarantor immediately shall cause such payment to be made.

 

112

--------------------------------------------------------------------------------


 

5.             Primary Obligations.  This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law.  Each
Guarantor agrees that it is directly, jointly and severally with each other
Guarantor, liable to Secured Parties, that the obligations of such Guarantor
hereunder are independent of the obligations of Borrower or any other Guarantor,
and that a separate action may be brought against such Guarantor, whether such
action is brought against Borrower or another Guarantor or whether Borrower or
any such other Guarantor is joined in such action.  Each Guarantor agrees that
its liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Secured Parties of whatever remedies they may have
against Borrower or any other Guarantor, or the enforcement of any lien or
realization upon any security Secured Parties may at any time possess.  Each
Guarantor agrees that any release which may be given by Secured Parties to
Borrower or any other Guarantor shall not release such Guarantor.  Each
Guarantor consents and agrees that Secured Parties shall be under no obligation
to marshal any property or assets of Borrower or any other Guarantor in favor of
such Guarantor, or against or in payment of any or all of the Guarantied
Obligations.

 

6.             Waivers.

 

(a)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to such Guarantor’s
right to make inquiry of Administrative Agent to ascertain the amount of the
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase
such Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory note or any other instrument;
(vi) notice of any Default or Event of Default under the Credit Agreement; and
(vii) all other notices (except if such notice is specifically required to be
given to a Guarantor under this Guaranty or any other Loan Document to which
such Guarantor is party) and demands to which such Guarantor might otherwise be
entitled.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives the right by statute or otherwise to require Secured Parties to institute
suit against Borrower or to exhaust any rights and remedies which Secured
Parties have or may have against Borrower.  In this regard, each Guarantor
agrees that it is bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter accruing, as fully as if such Guarantied
Obligations were directly owing to Secured Parties by such Guarantor.  Each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guarantied Obligations shall have
been fully and finally performed and indefeasibly paid) of Borrower or by reason
of the cessation from any cause whatsoever of the liability of Borrower in
respect thereof.

 

(c)           To the maximum extent permitted by law, each Guarantor hereby
waives: (i) any rights to assert against Secured Parties any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against Borrower or any

 

113

--------------------------------------------------------------------------------


 

other party liable to Secured Parties; (ii) any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of sufficiency, validity, or enforceability of the Guarantied
Obligations, other than the defense that the Guarantied Obligations have been
fully and finally performed and indefeasibly paid; (iii) any defense arising by
reason of any claim or defense based upon an election of remedies by Secured
Parties; (iv) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and (v) all other rights and defenses the assertion or
exercise of which would in any way diminish the liability of Guarantor
hereunder, other than the defense that the Guarantied Obligations have been
fully and finally performed and indefeasibly paid.  Notwithstanding the
foregoing, this Section 6(c) shall not be deemed to waive any portion of any
right of subrogation, reimbursement, contribution or indemnification or similar
right that would not be waived pursuant to the provisions of Section 6(e).

 

(d)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM
PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES THAT MAY BE DERIVED FROM OR
AFFORDED BY LAW WHICH LIMITS THE LIABILITY OF OR EXONERATES GUARANTIES OR
SURETIES OR REQUIRES SECURED PARTIES TO EXHAUST REMEDIES AGAINST THE BORROWER
PRIOR TO COMMENCING ANY ACTION OR FORECLOSURE AGAINST SUCH GUARANTOR OR ITS
PROPERTIES INCLUDING, WITHOUT LIMITATION, THE BENEFITS OF CALIFORNIA CIVIL CODE
§§2787 THROUGH AND INCLUDING §2855, CALIFORNIA CIVIL CODE §§2899 AND 3433,
CALIFORNIA CODE OF CIVIL PROCEDURE §§580A, 580B, 580C, 580D, AND 726, AND
CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE, AND ANY SUCCESSOR PROVISIONS
OF SUCH SECTIONS, OR ANY SIMILAR LAWS OF THE STATE OF CALIFORNIA OR OF ANY OTHER
APPLICABLE JURISDICTION.

 

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY ANY SECURED PARTY, EVEN THOUGH SUCH ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE
GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST BORROWER BY THE OPERATION OF APPLICABLE LAW INCLUDING
§580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAWS OF THE STATE
OF CALIFORNIA OR OF ANY OTHER APPLICABLE JURISDICTION.

 

(e)           (1) Notwithstanding anything to the contrary elsewhere contained
herein or in any other Loan Document, until full and final payment of the
Guarantied Obligations, each Guarantor hereby waives with respect to Borrower
and its respective successors and assigns (including any surety) and any other
party any and all rights at law or in equity, to subrogation, to reimbursement,
to exoneration, to contribution, to setoff or to any other rights that could

 

114

--------------------------------------------------------------------------------


 

accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker and which such Guarantor may have or
hereafter acquire against Borrower or any other party in connection with or as a
result of Borrower’s execution, delivery and/or performance of the Credit
Agreement or any other Loan Document.  Each Guarantor agrees that it shall not
have or assert any such rights against Borrower or Borrower’s successors and
assigns or any other Person (including any surety), either directly or as an
attempted setoff to any action commenced against such Guarantor by Borrower (as
borrower or in any other capacity) or any other Person until the Guarantied
Obligations have been fully and finally repaid to the Secured Parties.  Each
Guarantor hereby acknowledges and agrees that this waiver is intended to benefit
the Secured Parties and shall not limit or otherwise affect any of the
Borrower’s liability hereunder, under any other Loan Document to which Borrower
is a party, or the enforceability hereof or thereof.

 

(2)           To the extent any waiver of subrogation contained in subparagraph
(e)(1) is unenforceable, each Guarantor shall, until the Guarantied Obligations
shall have been paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been terminated or canceled (or the
reimbursement obligations in respect thereof shall have been secured with cash
collateral or letters of credit in a manner reasonably satisfactory to the
Issuing Bank), withhold exercise of (a) any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Borrower or
any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guarantied Obligations, (ii) any right
to enforce, or to participate in, any claim, right or remedy that any Secured
Party now has or may hereafter have against Borrower, and (iii) any benefit of,
and any right to participate in, any collateral or security now or hereafter
held by the Secured Parties, and (b) any right of contribution such Guarantor
may have against any other Guarantor (including without limitation any such
right of contribution).  Each Guarantor further agrees that, to the extent the
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
Guarantor may have against any such other Guarantor, shall be junior and
subordinate to any rights the Secured Parties may have against Borrower, to all
right, title and interest the Secured Parties may have in any such collateral or
security, and to any right the Secured Parties may have against such other
Guarantor.  The Administrative Agent, on behalf of Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights any Guarantor may have, and upon any such disposition or
sale any rights of subrogation Guarantors may have shall terminate.  If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of Lenders and shall forthwith be paid
over to the Administrative Agent for the benefit of Lenders to be

 

115

--------------------------------------------------------------------------------


 

credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with Section 12 of this Guaranty.

 

7.             Releases.  Each Guarantor consents and agrees that, without
notice to or by such Guarantor and without affecting or impairing the
obligations of such Guarantor hereunder, Secured Parties may, by action or
inaction, compromise or settle, extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise not
enforce, or may, by action or inaction, release all or any one or more parties
to, any one or more of the Credit Agreement or any of the other Loan Documents
or may grant other indulgences to Borrower in respect thereof, or may amend or
modify in any manner and at any time (or from time to time) any one or more of
the Credit Agreement or any of the other Loan Documents, or may, by action or
inaction, release or substitute any other Guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations (including any collateral) or any
other guaranty of the Guarantied Obligations, or any portion thereof.

 

8.             No Election.  Secured Parties shall have the right to seek
recourse against any Guarantor to the fullest extent provided for herein and no
election by Secured Parties to proceed in one form of action or proceeding, or
against any Guarantor or other party, or on any obligation, shall constitute a
waiver of Secured Parties’ right to proceed in any other form of action or
proceeding or against any other Guarantor or other parties unless Secured
Parties have expressly waived such right in writing.  Specifically, but without
limiting the generality of the foregoing, no action or proceeding by Secured
Parties under any document or instrument evidencing the Guarantied Obligations
shall serve to diminish the liability of Guarantors under this Guaranty except
to the extent that Secured Parties finally and unconditionally shall have
realized indefeasible payment by such action or proceeding.

 

9.             Indefeasible Payment.  The Guarantied Obligations shall not be
considered indefeasibly paid for purposes of this Guaranty unless and until all
payments to Secured Parties are no longer subject to any right on the part of
any person whomsoever, including Borrower, Borrower as a debtor in possession,
or any trustee (whether appointed under any Debtor Relief Law or otherwise) of
Borrower’s assets to invalidate or set aside such payments or to seek to recoup
the amount of such payments or any portion thereof, or to declare same to be
fraudulent or preferential.  In the event that, for any reason, all or any
portion of such payments to Secured Parties is set aside or restored, whether
voluntarily or involuntarily, after the making thereof, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if said payment or payments had not been made and each
Guarantor shall be liable for the full amount Secured Parties are required to
repay plus any and all costs and expenses (including attorneys’ fees) paid by
Secured Parties in connection therewith.

 

10.           Financial Condition of Borrower.  Each Guarantor represents and
warrants to Secured Parties that it is currently informed of the financial
condition of Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guarantied
Obligations.  Each Guarantor further represents and warrants to Secured Parties
that it has read and understands the terms and conditions of the Credit
Agreement and the other Loan Documents.  Each Guarantor hereby covenants that it
will continue to keep itself informed of Borrower’s financial condition, the
financial condition of

 

116

--------------------------------------------------------------------------------


 

other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

 

11.           Subordination.  Each Guarantor hereby agrees that after the
occurrence and during the continuance of an Event of Default any and all present
and future indebtedness of Borrower owing to such Guarantor shall be postponed
in favor of and subordinated to payment in full of the Guarantied Obligations. 
Each Guarantor agrees that amounts paid over to Secured Parties pursuant to the
subordination provisions of this Section 11 shall be separate and apart from,
and shall not be credited to, the liability of such Guarantor pursuant to
Section 2.

 

12.           Payments; Application.  All payment to be made hereunder by any
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without setoff, deduction (whether for Taxes or otherwise) or counterclaim.  All
payments made by any Guarantor hereunder shall be applied as follows:  first, to
all reasonable costs and expenses (including attorneys’ fees) incurred by
Secured Parties in enforcing this Guaranty or in collecting the Guarantied
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Secured Parties constituting Guarantied Obligations; and third, to
the balance of the Guarantied Obligations.

 

13.           Attorneys’ Fees and Costs.  Each Guarantor agrees to pay, on
demand, all reasonable attorneys’ fees and all other reasonable costs and
expenses which may be incurred by Secured Parties in the enforcement of this
Guaranty or in any way arising out of, or consequential to the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.

 

14.           Notices.  All notices and other communications provided to any
party hereto under this Guaranty shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth below or at such other address or facsimile number as may be
designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

 

If to Deckers

Consumer Direct

Corporation:                                                                           
Deckers Consumer Direct Corporation

123 N. Leroux Street

Flagstaff, AZ 86001

 

If to any other

Guarantor:                                                                                      
Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, CA 93117

Attention: Thomas George

Facsimile: (805) 967-7862

 

If to Secured Parties:                                 JPMorgan Chase Bank,
National Association

Loan and Agency Services Group

 

117

--------------------------------------------------------------------------------


 

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603-2003

Attention: Darren Cunningham

Facsimile: (888) 292-9533

Email: jpm.agency.servicing.4@jpmchase.com

 

With copies to:                                                            
JPMorgan Chase Bank, National Association

1301 2nd Avenue, Floor 24

Seattle, WA 98101

Attention: Keith F. Winzenried

 

and

 

Mayer Brown LLP
350 South Grand Avenue
25th Floor
Los Angeles, California  90071
Attention:  Brian E. Newhouse, Esq.
Facsimile: (213) 625-0248

 

15.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement or any Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement or any
other Loan Document, and those provided by law.  No delay or omission by Secured
Parties to exercise any right under this Guaranty shall impair any such right
nor be construed to be a waiver thereof.  No failure on the part of Secured
Parties to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Guaranty preclude any other or further exercise thereof or
the exercise of any other right.

 

16.           Severability of Provisions.  Any provision of this Guaranty which
is prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Wherever possible, each provision of this Guaranty
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Guaranty is prohibited by or invalid under
such law, such provision will be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.  Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate any Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, such Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
can be incurred under applicable law by the Affected Guarantor without rendering
the obligations of the Affected Guarantor under this Guaranty voidable under
applicable law relating to fraudulent conveyance, fraudulent transfer, or any
other grounds for avoidance (such highest amount

 

118

--------------------------------------------------------------------------------


 

determined hereunder being the Affected Guarantor’s “Maximum Guaranty Amount”),
and not for any greater amount, as if the stated amount of this Guaranty as to
the Affected Guarantor had instead been the Maximum Guaranty Amount.  This
Section is intended solely to preserve the rights of the Secured Parties under
this Guaranty to the maximum extent not subject to avoidance under applicable
law, and neither the Affected Guarantor nor any other Person shall have any
right or claim under this Section with respect to the limitation described in
this Guaranty, except to the extent necessary so that the obligations of the
Affected Guarantor under this Guaranty shall not be rendered voidable under
applicable law.

 

17.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement among each Guarantor and Secured Parties pertaining to the
subject matter contained herein.  This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by each Guarantor and
Administrative Agent.  Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given.  No course of dealing and no delay or waiver
of any right or default under this Guaranty shall be deemed a waiver of any
other, similar or dissimilar, right or default or otherwise prejudice the rights
and remedies hereunder.

 

18.           Successors and Assigns.  Subject to the terms of the Credit
Agreement, this Guaranty shall be binding each Guarantor and its successors and
assigns and shall inure to the benefit of the successors and assigns of Secured
Parties; provided, however, no Guarantor shall assign this Guaranty or delegate
any of its duties hereunder without Secured Parties’ prior written consent and
any unconsented to assignment shall be absolutely void.  In the event of any
assignment or other transfer of rights by Secured Parties in accordance with the
terms of the Credit Agreement, the rights and benefits herein conferred upon
Secured Parties shall automatically extend to and be vested in such assignee or
other transferee.

 

19.           Discharge of Guaranty upon Sale of Guarantor.  Pursuant to
Section 8.02 of the Credit Agreement, if any Guarantor shall cease to be a
Subsidiary of the Borrower as the result of a transaction permitted under the
Credit Agreement, the Administrative Agent shall release such Guarantor from
this Guaranty and shall, at the Borrower’s expense, execute and deliver to such
Guarantor such documents as such Guarantor may reasonably request to evidence
the release of such Guarantor from its obligations hereunder.

 

20.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.  THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
EACH GUARANTOR AND SECURED PARTIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND EACH SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  GUARANTOR AND EACH

 

119

--------------------------------------------------------------------------------


 

SECURED PARTY REPRESENT THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

21.           Joint and Several Liability.  The liability of the Guarantors
hereunder shall be joint and several.

 

22.           California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the parties agree, and hereby agree to advise the
applicable court, that the adjudication of any such action or proceeding (and
all related claims) shall be made pursuant to California Code of Civil Procedure
Section 638 by a referee (who shall be a single active or retired judge) who
shall hear and determine all of the issues in such action or proceeding (whether
of fact or of law) and report a statement of decision, provided that at the
option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 13, the Borrower shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

 

120

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

 

 

DECKERS CONSUMER DIRECT CORPORATION, an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DECKERS RETAIL, LLC, a California limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

TSUBO, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

MOZO, INC., a Colorado corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

121

--------------------------------------------------------------------------------


 

JOINDER TO GUARANTY

 

This Joinder to Guaranty (this “Joinder”), dated as of                     ,
20    , relates to the Guaranty dated as of August 30, 2011 (as amended to date,
the “Guaranty”), among certain Domestic Subsidiaries of Deckers Outdoor
Corporation (the “Borrower”), parties thereto as Guarantors (collectively the
“Guarantors”) in favor of the Lenders, the Cash Management Banks, the Hedge
Banks and JPMorgan Chase Bank, National Association, as Administrative Agent
(the “Administrative Agent”).

 

In compliance with Section 5.09 of the Credit Agreement dated as of August 30,
2011 (as amended, supplemented, modified or restated from time to time, the
“Credit Agreement”) among the Borrower, the Administrative Agent and the
Lenders,                          (the “Additional Guarantor”) hereby agrees as
follows (capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement):

 

1.             Joinder.  The Guaranty is hereby amended to add as a party, and
more specifically, as a Guarantor, thereunder, the Additional Guarantor.

 

2.             Representations and Warranties. The Additional Guarantor
represents and warranties to the Administrative Agent and the Lenders that each
of the representations and warranties of a Guarantor contained in the Guaranty
is hereby made by the Additional Guarantor as of the date hereof and is true and
correct in all material respects as to the Additional Guarantor as of the date
hereof.

 

3.             Additional Guarantor as Guarantor.  The Additional Guarantor
assumes all of the obligations and liabilities of a Guarantor under the
Guaranty, agrees to be bound thereby as if the Additional Guarantor were an
original party to the Guaranty and shall be a Guarantor for all purposes under
the Loan Documents.

 

4.             Effectiveness.  This Joinder shall become effective on the date
hereof upon the execution hereof by the Additional Guarantor and the
Administrative Agent and delivery hereof to the Administrative Agent.

 

A-1

--------------------------------------------------------------------------------


 

5.             Governing Law.  This Joinder shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of law.

 

 

[Name of Additional Guarantor]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

Attention:

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of August 30, 2011 is among
Deckers Outdoor Corporation, a Delaware corporation (the “Borrower”), each
Domestic Subsidiary (as defined in the Credit Agreement referred to below) of
the Borrower listed on the signature pages hereof, each other person or entity
which from time to time becomes a party hereto (collectively, including the
Borrower, the “Grantors” and individually each a “Grantor”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Credit Agreement dated as of
the date hereof (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have, among other things,
and subject to the terms and conditions set forth in the Credit Agreement,
agreed to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks may enter into Secured
Hedge Agreements and Secured Cash Management Agreements with the Loan Parties;

 

WHEREAS, the Domestic Subsidiaries have guaranteed all of the obligations of the
Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements pursuant to a Guaranty dated as of even date herewith
(the “Guaranty”);

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements; and

 

WHEREAS, the obligations of the Borrower under the Credit Agreement, the Secured
Hedge Agreements, the Secured Cash Management Agreements and the other Loan
Documents and the obligations of the other Grantors under the Guaranty are to be
secured pursuant to this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.Definitions.  When used herein (a) the terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Deposit Account, Document, Equipment, Fixture, General
Intangibles, Goods, Instrument, Inventory, Investment Property, Proceeds,
Security, Securities Account, Security Entitlement and Uncertificated Security
have the meanings assigned to such terms in the UCC;

 

A-3

--------------------------------------------------------------------------------


 

(b) capitalized terms used but not defined have the meanings assigned to such
terms in the Credit Agreement and (c) the following terms have the following
meanings (such definitions to be applicable to both the singular and plural
forms of such terms):

 

“Administrative Agent” is defined in the introductory paragraph.

 

“Agreement” is defined in the introductory paragraph.

 

“Assignee Deposit Account” is defined in Section 4 hereof.

 

“Borrower” is defined in the introductory paragraph.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located.

 

“Collateral” means, with respect to any Grantor, all property and rights of such
Grantor in which a security interest is granted hereunder.

 

“Computer Hardware and Software” means, with respect to any Grantor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by such Grantor, including, without limitation, all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware; (ii) all software programs, whether now or hereafter owned, licensed
or leased by such Grantor, designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (iii) all firmware associated
therewith, whether now or hereafter owned, licensed or leased by such Grantor;
and (iv) all documentation for such hardware, software and firmware described in
the preceding clauses (i), (ii) and (iii), whether now or hereafter owned,
licensed or leased by such Grantor, including, without limitation, flow charts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes.

 

“Cost Sharing Agreement” means that certain Second Amended and Restated Cost
Sharing Agreement between the Borrower and Deckers International Limited, dated
as of May 26, 2011, as the same may be amended, restated or otherwise modified
from time to time, and any future cost sharing arrangement within the meaning of
Treasury Reg. § 1.482-7T(b) entered into between the Borrower and Deckers
International Limited.

 

“Costs and Expenses” means, with respect to any Grantor, all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) the
execution, delivery and performance of this Agreement by such Grantor,
(ii) protecting, preserving or maintaining any Collateral of such Grantor,
(iii) collecting the Liabilities of such Grantor and (iv) enforcing any rights
of the Administrative Agent hereunder in respect of the Collateral of such
Grantor.

 

A-4

--------------------------------------------------------------------------------


 

“Credit Agreement” is defined in the recitals.

 

“Default” means the occurrence and continuance of any of the following events:
(i) any Event of Default or (ii) any warranty of any Grantor herein is untrue or
misleading in any material respect and, as a result thereof, the Administrative
Agent’s security interest in any material portion of the Collateral (of all
Grantors taken as a whole) is not perfected or the Administrative Agent’s rights
and remedies with respect to any material portion of the Collateral of all
Grantors (taken as a whole) is materially impaired or otherwise materially
adversely affected.

 

“Grantor” is defined in the introductory paragraph.

 

“Guaranty” is defined in the recitals.

 

“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business  names,
designs, logos, indicia, and/or other source and/or business identifiers and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
within the United States; copyrights (including, without limitation, copyrights
for computer programs) and copyright registrations or applications for
registrations which have heretofore been or may hereafter be issued within the
United States and all tangible property embodying the copyrights; unpatented
inventions (whether or not patentable); patent applications and patents; license
agreements related to any of the foregoing set forth in this definition and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing set forth
in this definition; the right to sue for all past, present and future
infringements of any of the foregoing set forth in this definition; and all
common law and other rights within the United States in and to all of the
foregoing.

 

“Lenders” is defined in the recitals.

 

“Liabilities” means (a) as to the Borrower, all Obligations of the Borrower to
any Secured Party under the Credit Agreement, any Secured Hedge Agreement, any
Secured Cash Management Agreement or any other Loan Document, (b) with respect
to each Grantor other than the Borrower, all Guarantied Obligations (as defined
in the Guaranty) of such Grantor under the Guaranty and all Obligations of such
Grantor under any Secured Hedge Agreement or any Secured Cash Management
Agreement, and (c) with respect to each Grantor, all Costs and Expenses payable
by such Grantor.

 

“Non-Tangible Collateral” means, with respect to any Grantor, collectively, such
Grantor’s Accounts  and General Intangibles.

 

“Owned Intellectual Property Collateral” means all Intellectual Property that is
necessary for or used in the conduct of each Grantor’s business as it is
currently conducted that is (a) not licensed to a Grantor pursuant to a license
set forth on Schedule IV and (b) not in the public domain.

 

“Permitted Liens” is defined in Section 3 hereof.

 

A-5

--------------------------------------------------------------------------------


 

“Permitted Unpledged Account” means, with respect to any Grantor, any Deposit
Account of such Grantor that is used solely as a payroll or related employee
benefit or deferred employee compensation account.

 

“Secured Party” means the Administrative Agent, each Lender, each Cash
Management Bank and each Hedge Bank.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California
on the date of this Agreement, as the same may be amended from time to time.

 

Section 2.Grant of Security Interest.  As security for the payment of all
Liabilities, each Grantor hereby assigns to the Administrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent for the
benefit of the Secured Parties a continuing security interest in, the following,
whether now or hereafter existing or acquired:

 

All of such Grantor’s:

 

(i)            Accounts;

 

(ii)           Chattel Paper;

 

(iii)          Commercial Tort Claims;

 

(iv)          Computer Hardware and Software and all rights with respect
thereto, including, without limitation, any and all licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications,
and any substitutions, replacements, additions or model conversions of any of
the foregoing;

 

(v)           Deposit Accounts (other than Permitted Unpledged Accounts);

 

(vi)          Documents;

 

(vii)         General Intangibles;

 

(viii)        Goods (including, without limitation, all its Equipment, Fixtures
and Inventory), together with all accessions, additions, attachments,
improvements, substitutions and replacements thereto and therefor;

 

(ix)           Instruments;

 

(x)            Intellectual Property;

 

(xi)           Investment Property;

 

(xii)          Letter-of-Credit Rights and letters of credit (as such term is
defined in the UCC);

 

(xiii)         money (as such term is defined in the UCC) in the United States;

 

A-6

--------------------------------------------------------------------------------


 

(xiv)        to the extent not included in the foregoing, other personal
property of any kind or description;

 

(xv)         to the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, evidencing, embodying, incorporating or referring to any of
the foregoing, all claims and/or insurance proceeds arising out of the loss,
nonconformity or any interference with the use of, or any defects or
infringements of rights in, or damage to, any of the foregoing; and

 

(xvi)        all proceeds, products, offspring, rents, issues, profits and
returns of and from, and all distributions on and rights arising out of, any of
the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (i) any of such Grantor’s rights or interests in any license,
contract or agreement to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement or otherwise,
result in a breach of the terms of, or constitute a default under any license,
contract or agreement to which such Grantor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to the UCC or any
other applicable law (including any Debtor Relief Law) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, (ii) any real property leasehold, (iii) more
than 65% of the voting Equity Interests of any Foreign Subsidiary or (iv) so
long as the Cost Sharing Agreement shall remain in full force and effect, any
right to use outside of the United States such Grantor’s Intellectual Property
that is subject to the Cost Sharing Agreement.

 

Section 3.Warranties.  Each Grantor warrants that:  (i) such Grantor shall take
no action to cause or permit any financing statement (other than any which may
have been filed on behalf of the Administrative Agent or in connection with
Permitted Liens (as defined below)) covering any of the Collateral to be on file
in any public office; (ii) such Grantor is and will be the lawful owner of its
interest in all Collateral except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such Collateral for its intended purposes, free of all Liens whatsoever,
other than the security interest hereunder and Liens expressly permitted by the
Credit Agreement (“Permitted Liens”), with full corporate power and authority to
execute this Agreement and perform such Grantor’s obligations hereunder, and to
subject the Collateral to the security interest hereunder; (iii) such Grantor’s
true legal name as registered in the jurisdiction in which such Grantor is
organized or incorporated, state of incorporation or organization,
organizational identification number as designed by the state of its
incorporation or organization, federal employee identification number, chief
executive office, and principal place of business are as set forth on Schedule I
hereto (as supplemented by the Grantor from time to time) (and such Grantor has
not maintained its chief executive office and principal place of business at any
other location at any time after January 1, 2006), except to the extent that
Grantor has given the Administrative Agent notice of any change as contemplated
by Section 6 of this Agreement; (iv) each other location where such Grantor
maintains a place of

 

A-7

--------------------------------------------------------------------------------


 

business or locates Goods with a value in excess of $1,000,000 is set forth on
Schedule II hereto, as of the most recent date of delivery of a supplement to
such Schedule (as supplemented by the Grantor from time to time but no less
frequently than annually); (v) except as disclosed on Schedule III, such Grantor
is not known as of the date of this Agreement and during the five years
preceding the date hereof has not previously been known by any trade name;
(vi) except as disclosed on Schedule III, during the five years preceding the
date hereof such Grantor has not been known by any legal name different from the
one set forth on the signature page of this Agreement nor has such Grantor been
the subject of any merger or other corporate reorganization; and
(vii) Schedule IV, as of the most recent date of delivery of a supplement to
such Schedule (as supplemented by the Grantor from time to time but no less
frequently than annually) hereto contains a complete listing of all of such
Grantor’s Intellectual Property which has been registered under any United
States federal registration statute.

 

Section 4.Collections, etc.  Until such time during the existence of a Default
as the Administrative Agent shall notify such Grantor of the revocation of such
power and authority, each Grantor (a) will, at its own expense, endeavor to
collect, consistent with past practice, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as such Grantor may deem advisable in the exercise of its
business judgment , and (b) may grant, in the ordinary course of business, to
any party obligated on any of the Non-Tangible Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Non-Tangible Collateral.  The Administrative Agent, however,
may, at any time that a Default exists, whether before or after any revocation
of such power and authority or the maturity of any of the Liabilities, notify
any parties obligated on any of the Non-Tangible Collateral to make payment to
the Administrative Agent of any amounts due or to become due thereunder and
enforce collection of any of the Non-Tangible Collateral by suit or otherwise
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder or evidenced thereby.  Upon reasonable request of
the Administrative Agent during the existence of a Default, each Grantor will,
at its own expense, notify any parties obligated on any of the Non-Tangible
Collateral to make payment to the Administrative Agent of any amounts due or to
become due thereunder.

 

Upon reasonable request by the Administrative Agent during the existence of a
Default, (i) each Grantor will forthwith, upon receipt, transmit and deliver to
the Administrative Agent, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) which
may be received by such Grantor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral, and (ii) except as the
Administrative Agent may otherwise consent in writing, any such items which may
be so received by any Grantor during the existence of a Default will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent.  Each
Grantor will comply with the terms and conditions of any consent given by the
Administrative Agent pursuant to the foregoing sentence.

 

A-8

--------------------------------------------------------------------------------


 

During the existence of a Default, (i) all items or amounts which are delivered
by any Grantor to the Administrative Agent on account of partial or full payment
or otherwise as proceeds of any of the Collateral shall be deposited to the
credit of a deposit account (each an “Assignee Deposit Account”) under which the
Administrative Agent is the depositary bank of such Grantor, as security for
payment of the Liabilities, and (ii) no Grantor shall have any right to withdraw
any funds deposited in the applicable Assignee Deposit Account.  The
Administrative Agent may, from time to time, in its reasonable discretion, and
shall upon reasonable request of the applicable Grantor, apply all or any of the
then balance, representing collected funds, in the Assignee Deposit Account,
toward payment of the Liabilities, whether or not then due, in such order of
application as the Administrative Agent may determine, and the Administrative
Agent may, from time to time, in its reasonable discretion, release all or any
of such balance to the applicable Grantor.

 

During the existence of a Default, the Administrative Agent is authorized to
endorse, in the name of the applicable Grantor, any item, howsoever received by
the Administrative Agent, representing any payment on or other proceeds of any
of the Collateral.

 

From and after the date that is 90 days after either (x) the Administrative
Agent or the Required Lenders shall so request or (y) the first date that the
Revolving Credit Exposure shall exceed $100,000,000, no Grantor shall maintain
any Deposit Account or deposit any items or amounts in any Deposit Account,
except: (i) Deposit Accounts maintained with the Administrative Agent,
(ii) other Deposit Accounts of the Grantors for which account control agreements
with the Administrative Agent are in effect or that are swept into concentration
accounts for which account control agreements with the Administrative Agent are
in place, (iii) Permitted Unpledged Accounts, (iv) other Deposit Accounts with
an aggregate amount on deposit not to exceed $2,000,000, and (v) as otherwise
permitted by the Credit Agreement.

 

Section 5.Certificates, Schedules and Reports.  Each Grantor will from time to
time deliver to the Administrative Agent such schedules, certificates and
reports respecting all or any of the Collateral at the time subject to the
security interest hereunder, and the items or amounts received by such Grantor
in full or partial payment of any of the Collateral, as the Administrative Agent
may reasonably request.  Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Grantor and shall be in such form
and detail as the Administrative Agent may reasonably specify.  Each Grantor
shall promptly notify the Administrative Agent of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which is material to the Borrower and its Subsidiaries taken as a whole, and
such notice shall specify the amount of such loss or depreciation.

 

Section 6.Agreements of the Grantors.  Each Grantor (a) will, upon reasonable
request of the Administrative Agent, execute such financing statements and other
documents (and pay the cost of filing or recording the same in all public
offices reasonably deemed appropriate by the Administrative Agent) and do such
other acts and things (including, without limitation, delivery to the
Administrative Agent of any Instruments or Certificated Securities which
constitute Collateral), all as the Administrative Agent may from time to time
reasonably request, to establish and maintain a valid perfected security
interest in the Collateral (free of all other liens, claims and rights of third
parties whatsoever, other than Permitted Liens) to secure the payment of the
Liabilities (and the Borrower hereby agrees to deliver Certificated Securities
representing

 

A-9

--------------------------------------------------------------------------------


 

65% of the Equity Interests of Deckers International Limited by not later than
ten days after the Effective Date); (b) hereby authorizes the Administrative
Agent to file financing statements describing the collateral as “all property”
or words of similar import, and to file other documents without its signature
(to the extent allowed by applicable law); (c) on and as of the date of delivery
of each supplement to Schedule II hereto, will have all its Inventory, Equipment
and all other Goods, in each case with a value in excess of $1,000,000, at, and
will not have any place of business or any such Goods at any location other than
its address(es) shown on Schedules I and II hereto as so supplemented; (d) shall
not change its state of organization or incorporation or its name, identity or
organizational structure such that any financing statement filed to perfect the
Administrative Agent interests under this Agreement would become seriously
misleading, unless the Grantor shall have given the Administrative Agent not
less than 10 days’ prior notice of such change (provided that this
Section 6(d) shall not be deemed authorize any change or transaction prohibited
under the Credit Agreement); (e) will furnish the Administrative Agent such
information concerning such Grantor, the Collateral and the Account Debtors as
the Administrative Agent may from time to time reasonably request; (f) will,
upon request of the Administrative Agent, stamp on its records concerning the
Collateral and add on all Chattel Paper constituting a portion of the
Collateral, a notation, in form satisfactory to the Administrative Agent, of the
security interest of the Administrative Agent hereunder; (g) except as permitted
by the Credit Agreement, will not sell, lease, assign or create or permit to
exist any lien on or security interest in any Collateral other than Permitted
Liens and liens and security interests in favor of the Administrative Agent;
(h) will at all times keep all its Inventory and other Goods insured as required
by Section 5.05 of the Credit Agreement, and all property and liability policies
(with the exception of liability and fiduciary policies relating to directors
and officers) shall show, or have endorsements showing, Administrative Agent as
an additional insured or “loss payee”; (i) will, upon request of the
Administrative Agent, (1) cause to be noted on the applicable certificate, in
the event any material item of its Equipment is covered by a certificate of
title, the security interest of the Administrative Agent in the Equipment
covered thereby and (2) deliver all such certificates to the Administrative
Agent or its designees; (j) will take all steps reasonably necessary to protect,
preserve and maintain all of its rights in all material portions of the
Collateral; (k) except as permitted by the Credit Agreement, will keep all of
the tangible Collateral, Deposit Accounts and Investment Property in the
continental United States; and (l) will reimburse the Administrative Agent for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the Administrative Agent in seeking to collect or
enforce any rights in respect of such Grantor’s Collateral.

 

Any out-of-pocket expenses incurred in protecting, preserving and maintaining
any Collateral shall be borne by the applicable Grantor.  Whenever a Default
shall be existing, the Administrative Agent shall have the right to bring suit
to enforce any or all of the Intellectual Property or licenses thereunder, in
which event the applicable Grantor shall at the request of the Administrative
Agent do any and all lawful acts and execute any and all proper documents
required by the Administrative Agent in aid of such enforcement and such Grantor
shall promptly, upon demand, reimburse and indemnify the Administrative Agent
for all reasonable costs and expenses incurred by the Administrative Agent in
the exercise of its rights under this Section 6, except to the extent any of the
foregoing result from the gross negligence or willful misconduct of the
Administrative Agent.  Notwithstanding the foregoing, except as set forth in

 

A-10

--------------------------------------------------------------------------------


 

Section 8, the Administrative Agent shall have no obligations or liabilities
regarding the Collateral or any thereof by reason of, or arising out of, this
Agreement.

 

Section 7.As to Intellectual Property Collateral.  Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

 

(a)           Grantors shall not perform or fail to perform any act whereby any
material Owned Intellectual Property Collateral may lapse or become abandoned or
dedicated to the public or unenforceable, unless such Grantor (A) reasonably and
in good faith determines that the relevant Owned Intellectual Property
Collateral is no longer material to the Grantor’s business as it is then
currently conducted, or (B) reasonably and in good faith determines that the
maintenance of such Owned Intellectual Property Collateral would be commercially
impracticable.

 

(b)           On the date of this Agreement, each Grantor has delivered to the
Administrative Agent a duly executed Patent Security Agreement, Trademark
Security Agreement or Copyright Security Interest in the form of Exhibit A,
Exhibit B or Exhibit C, as applicable (collectively, the “IP Agreements”), with
respect to all Intellectual Property constituting Collateral.  Concurrently with
any supplement to Schedule IV, in the event that any Grantor has filed any new
application to register any Intellectual Property, or has obtained any ownership
interest in any Intellectual Property, in each case, since the most recent date
on which such financial statements were delivered, each Grantor hereby
authorizes the Administrative Agent to modify this Agreement or the IP
Agreements after obtaining such Grantor’s written approval of or signature to
such modification by amending Schedule IV (as such schedule may be amended or
supplemented from time to time) or such IP Agreements to include reference to
such new application, registration or ownership interest, and each Grantor that
has not executed an applicable IP Agreement shall deliver to the Administrative
Agent a duly executed IP Agreement with respect to such new application,
registration or ownership interest. In each case such Grantor shall execute and
deliver to the Administrative Agent any other document required to acknowledge
or register, record or perfect the Administrative Agent’s interest in any part
of such item of Intellectual Property unless such Grantor shall determine in
good faith using its commercially reasonable business judgment (with the consent
of the Administrative Agent) that any such Intellectual Property is not material
and is of negligible economic value to such Grantor.

 

(c)           Each Grantor shall take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office, to maintain and pursue any application (and to obtain
the relevant registration) filed with respect to, and to maintain any
registration of, the Owned Intellectual Property Collateral, including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
the payment of fees and taxes, unless (i) such Grantor shall reasonably and in
good faith determine (x) that any of such Owned Intellectual Property Collateral
is of negligible economic value to such Grantor and (y) that the loss of such
Owned Intellectual Property Collateral would not have a Material Adverse Effect
on the business, or (ii) such Grantor shall reasonably and in good faith
determine that the maintenance of such Owned Intellectual Property Collateral
would be commercially impracticable.

 

A-11

--------------------------------------------------------------------------------


 

Section 8.Default.  Whenever a Default shall be existing, the Administrative
Agent may exercise from time to time any and all rights and remedies available
to it under applicable law, in addition to those described in this section
below.

 

(a)           Each Grantor agrees, in case of Default, (i) at the Administrative
Agent’s request, to assemble, at its expense, all its Inventory and other Goods
(other than Fixtures) at a convenient place or places acceptable to the
Administrative Agent, and (ii) at the Administrative Agent’s request, to execute
all such documents and do all such other things which may be necessary or
desirable in order to enable the Administrative Agent or its nominee to be
registered as owner of the Intellectual Property with any competent registration
authority.

 

(b)           Notice of the intended disposition of  the Collateral  may be
given by first-class mail, hand-delivery (through a delivery service or
otherwise), facsimile or E-mail, and shall be deemed to have been “sent” upon
deposit in the U.S. Mails with adequate postage properly affixed, upon delivery
to an express delivery service or upon the electronic submission through
telephonic or Internet services, as applicable.  Each Grantor hereby agrees and
acknowledges that (i) with respect to collateral that is: (A) perishable or
threatens to decline speedily in value, or (B) is of a type customarily sold on
a recognized market (including but not limited to, Investment Property), no
notice of disposition need be given; and (ii) with respect to Collateral not
described in clause (i) above, notification sent after the occurrence of and
during the continuance of a Default and ten days before any proposed disposition
provides notice within a reasonable time before disposition.

 

(c)           Each Grantor hereby agrees and acknowledges that a commercially
reasonable disposition of Inventory, Equipment, Computer Hardware and Software,
or Intellectual Property may be by lease or license of, in addition to the sale
of, such Collateral.  Each Grantor further agrees and acknowledges that a
disposition: (i) made in the usual manner on any recognized market, or (ii) a
disposition at the price current in any recognized market at the time of
disposition, or (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition;
shall be deemed commercially reasonable.

 

(d)           Any cash proceeds of any disposition by the Administrative Agent
of any of the Collateral shall be applied by the Administrative Agent to payment
of expenses in connection with the Collateral, including reasonable attorneys’
fees and legal expenses, and  thereafter to the payment of any and all of the
Liabilities in the order of application set forth in Section 8.03 of the Credit
Agreement, and thereafter any surplus will be paid promptly to the Grantor.  The
Administrative Agent need not apply or pay over for application noncash proceeds
of collection and enforcement unless: (i) the failure to do so would be
commercially unreasonable and (ii) the affected Grantor has provided the
Administrative Agent with a written demand to apply or pay over such noncash
proceeds on such basis.

 

Section 9.General.  The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it treats such Collateral with the same care it affords its own
property or if it takes such action for that purpose as any applicable Grantor
requests in writing, but failure of the Administrative Agent to comply with any
such request shall not, of itself, be deemed a failure to exercise

 

A-12

--------------------------------------------------------------------------------


 

reasonable care, and no failure of the Administrative Agent to preserve or
protect any rights with respect to such Collateral against prior parties, or to
do any act with respect to the preservation of such Collateral not so requested
by any Grantor, shall be deemed a failure to exercise reasonable care in the
custody or preservation of such Collateral.

 

Notwithstanding anything herein to the contrary, to the extent the
Administrative Agent reasonably determines that the cost of obtaining or
perfecting a security interest in assets (including Equity Interests) of any
Grantor is excessive in relation to the benefit expected to be afforded to the
Lenders thereby, then, with respect to such assets, the Grantor shall not be
required to comply with the terms and covenants of this Agreement that would
otherwise be applicable to such assets.

 

All notices and requests hereunder shall be in writing (including facsimile or
electronic transmission) and shall be sent (i) if to the Administrative Agent,
to its address shown in Section 9.01 of the Credit Agreement or such other
address as it may, by written notice to the Borrower, have designated as its
address for such purpose, and (ii) if to any Grantor, to its address shown on
Schedule I hereto or to such other address as such Grantor may, by written
notice to the Administrative Agent, have designated as its address for such
purpose.  Notices sent by facsimile transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given five
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier shall be deemed
to have been given when received.

 

Upon the execution and delivery by any other Person of a supplement in the form
of Annex I hereto, such Person shall become a “Grantor” hereunder with the same
force and effect as if it were originally a party to this Security Agreement and
named as a “Grantor” hereunder.  The execution and delivery of such supplement
shall not require the consent of any other Grantor hereunder, and the rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and all Commitments have terminated (other than any contingent
indemnification or similar contingent obligation not yet due and payable).  If
at any time all or any part of any payment theretofore applied by any Secured
Party to any of the Liabilities is or must be rescinded or returned by such
Secured Party for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Grantor), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by such Secured Party, and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by such Secured Party had not been
made.

 

A-13

--------------------------------------------------------------------------------


 

Upon the payment in full of all Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit (other than any contingent indemnification or similar contingent
obligation not yet due and payable), the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination the Administrative Agent will, at Grantor’s
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination.  In addition, upon the proposed
sale, transfer or other disposition of any Collateral by Grantors in compliance
with the Credit Agreement for which such Grantor desires to obtain a security
interest release from the Administrative Agent, such Grantor shall deliver a
certificate of an authorized officer (an “Officer’s Certificate”) (x) stating
that the Collateral subject to such disposition is being sold, transferred or
otherwise disposed of in compliance with the terms of the Credit Agreement and
(y) specifying the Collateral being sold, transferred or otherwise disposed of
in the proposed transaction.  Upon the receipt of such Officer’s Certificate,
the Administrative Agent shall, at Grantor’s expense, execute and deliver such
releases of its security interest in such Collateral which is to be so sold,
transferred or disposed of, as may be reasonably requested by such Grantor.

 

This Agreement and all other Loan Documents shall be governed by and construed
in accordance with and governed by the internal laws of the State of New York
(except to the extent that pursuant to New York law, the perfection, the effect
of perfection or nonperfection, or the priority of the security interest granted
hereunder may be determined in accordance with the laws of a different
jurisdiction).  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering to the Administrative Agent a counterpart of this
Agreement (including supplements to the Schedules hereto).  Immediately upon
such execution and delivery (and without any further action), each such
additional person or entity will become a party to, and will be bound by all the
terms of, this Agreement.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, EACH GRANTOR
AND THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
BORROWER, EACH GRANTOR AND THE ADMINISTRATIVE AGENT

 

A-14

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH OF THE BORROWER,
EACH GRANTOR AND THE ADMINISTRATIVE AGENT WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court.

 

A-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

DECKERS OUTDOOR CORPORATION,

 

a Delaware corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DECKERS CONSUMER DIRECT CORPORATION,

 

an Arizona corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DECKERS RETAIL, LLC,

 

a California limited liability company, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TSUBO, LLC,

 

a Delaware limited liability company, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MOZO, INC.,

 

a Colorado corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-16

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-17

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SECURITY AGREEMENT

 

Grantor’s federal employment identification number:

Grantor’s state identification number:

Grantor’s state of incorporation/organization:

Grantor’s true and correct name as registered in its
state of incorporation/organization:

Grantor’s chief executive office:

Grantor’s principal place of business:

 

A-18

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SECURITY AGREEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT

 

A-19

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SECURITY AGREEMENT

 

TRADE NAMES

 

A-20

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SECURITY AGREEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

A-21

--------------------------------------------------------------------------------


 

ANNEX I
to Security Agreement

 

SUPPLEMENT TO

SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                                ,            (this
“Supplement”), is to the Security Agreement, dated as of August 30, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among Deckers Outdoor Corporation (the
“Borrower”), the other Grantors (such term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Security
Agreement) from time to time party thereto, in favor of JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as the administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Credit Agreement dated as of
August 30, 2011 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have, among other things,
and subject to the terms and conditions set forth in the Credit Agreement,
agreed to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks have entered, or may
enter, into Secured Hedge Agreements and Secured Cash Management Agreements with
the Loan Parties;

 

WHEREAS, the Domestic Subsidiaries have guaranteed all of the obligations of the
Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements pursuant to a Guaranty dated as of August 30, 2011
(the “Guaranty”);

 

WHEREAS, pursuant to the provisions of Section 5.09 of the Credit Agreement and
Section 8 of the Security Agreement, each of the undersigned is becoming a
Guarantor under the Guaranty and a Grantor under the Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to make
Loans and issue Letters of Credit under the Credit Agreement, to induce the
Hedge Banks to continue to enter into Secured Hedge Agreements and to induce the
Cash Management Banks to continue to enter into Secured Cash Management
Agreements;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

A-22

--------------------------------------------------------------------------------


 

(A)                              Party to Security Agreement, etc.  In
accordance with the terms of the Security Agreement, by its signature below each
of the undersigned hereby irrevocably agrees to become a Grantor under the
Security Agreement with the same force and effect as if it were an original
signatory thereto and each of the undersigned hereby (a) creates and grants to
the Administrative Agent, its successors and assigns, a security interest in all
of the undersigned’s right, title and interest in and to the Collateral,
(b) agrees to be bound by and comply with all of the terms and provisions of the
Security Agreement applicable to it as a Grantor and (c) represents and warrants
that the representations and warranties made by it as a Grantor thereunder are
true and correct in all material respects as of the date hereof (and attached
hereto are true and correct copies of Schedules referenced in such
representations and warranties applicable to such Grantor), unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.  In furtherance of the foregoing, each reference to a “Grantor” and/or
“Grantors” in the Security Agreement shall be deemed to include each of the
undersigned.

 

(B)                                Representations.  Each of the undersigned
Grantor hereby represents and warrants that this Supplement has been duly
authorized, executed and delivered by it and that this Supplement and the
Security Agreement constitute the legal, valid and binding obligation of each of
the undersigned, enforceable against it in accordance with its terms.

 

(C)                                Full Force of Security Agreement.  Except as
expressly supplemented hereby, the Security Agreement shall remain in full force
and effect in accordance with its terms.

 

(D)                               Severability.  If any provision of this
Supplement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(E)                                 Governing Law, Entire Agreement, etc.  THIS
SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(F)                                 Counterparts.  This Supplement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Supplement by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Supplement.

 

(G)                                ENTIRE AGREEMENT.  THIS SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

A-23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED FOR ITSELF

 

 

 

AND ON BEHALF OF THE SECURED PARTIES:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

A-24

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT

 

 

Grantor’s federal employment identification number:

 

Grantor’s state identification number:

 

Grantor’s state of incorporation/organization:

 

Grantor’s true and correct name as registered in its

 

state of incorporation/organization:

 

Grantor’s chief executive office:

 

Grantor’s principal place of business:

 

A-25

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SUPPLEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT

 

A-26

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SUPPLEMENT

 

TRADE NAMES

 

A-27

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SUPPLEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

A-28

--------------------------------------------------------------------------------


 

EXHIBIT A
to Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of                      , 201   (this
“Agreement”), is made by [NAME OF GRANTOR], a                                
(the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a Credit Agreement, dated as of August 30, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Deckers Outdoor Corporation, as the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Borrower;

 

[WHEREAS, pursuant to a Guaranty, dated as of August 30, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), the Domestic Subsidiaries have guaranteed all of the obligations of
the Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements;](14)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Security Agreement, dated as of August 10, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Patent Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

(A)                              Definitions.  Unless otherwise defined herein
or the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Security Agreement.

 

--------------------------------------------------------------------------------

(14)  Include if any Grantor other than the Borrower is a party.

 

A-29

--------------------------------------------------------------------------------


 

(B)                                Grant of Security Interest.  The Grantor
hereby grants to the Administrative Agent, for its benefit and the ratable
benefit of each other Secured Party, a continuing security interest in all of
the Grantor’s right, title and interest within the United States, whether now or
hereafter existing or acquired by the Grantor, in and to the following (“Patent
Collateral”):

 

(i)                                     all letters patent and applications for
letters patent in the United States Patent and Trademark Office, including all
patent applications in preparation for filing, including all reissues,
divisionals, continuations, continuations-in-part, extensions, renewals and
reexaminations of any of the foregoing (“Patents”), including each Patent and
Patent application identified in Item A of Schedule I;

 

(ii)                                  all Patent licenses, and other agreements
for the grant by or to such Grantor of any right to use any items of the type
referred to in clause (a) above (each a “Patent License”), including each Patent
License referred to in Item B of Schedule I;

 

(iii)                               the right to sue third parties for past,
present and future infringements of any Patent or Patent application, and for
breach or enforcement of any Patent License; and

 

(iv)                              all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Patent Collateral.

 

(C)                                Security Agreement.  This Agreement has been
executed and delivered by the Grantor for the purpose of registering the
security interest of the Administrative Agent in the Patent Collateral with the
United States Patent and Trademark Office.  The security interest granted hereby
has been granted as a supplement to, and not in limitation of, the security
interest granted to the Administrative Agent for its benefit and the ratable
benefit of each other Secured Party under the Security Agreement.  The Security
Agreement (and all rights and remedies of the Administrative Agent and each
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms.

 

(D)                               Waiver, etc.  The Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Liabilities, this Agreement and the Security Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Grantor or any other Person (including any other Grantor) or entity or any
Collateral securing the Liabilities, as the case may be.  As provided below,
this Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York.

 

(E)                                 Release of Liens; Termination of Agreement. 
Upon (a) the disposition of Patent Collateral in accordance with the Credit
Agreement or (b) the occurrence of the date (the “Termination Date”) on which
Obligations have been paid in full, the Commitments have been cancelled or
terminated and all outstanding Letters of Credit shall have expired or been

 

A-30

--------------------------------------------------------------------------------


 

cancelled, the security interests granted herein shall automatically terminate
with respect to (i) such Patent Collateral (in the case of clause (a)) or
(ii) all Patent Collateral (in the case of clause (b)), without delivery of any
instrument or performance of any act by any party.  Upon the occurrence of the
Termination Date, this Agreement and all obligations of each Grantor hereunder
shall automatically terminate without delivery of any instrument or performance
of any act by any party.  A Grantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary of
the Borrower.  Upon any such permitted transaction or termination, the
Administrative Agent will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

(F)                                 Acknowledgment.  The Grantor does hereby
further acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which (including the remedies provided for therein)
are incorporated by reference herein as if fully set forth herein.

 

(G)                                Loan Document.  This Agreement is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Article IX thereof.

 

(H)                               Governing Law, Entire Agreement, etc.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(I)                                    Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(J)                                   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

*     *     *     *     *

 

A-31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-32

--------------------------------------------------------------------------------


 

SCHEDULE I
to Patent Security Agreement

 

Item A.  Patents

 

Issued Patents

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Patent

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-33

--------------------------------------------------------------------------------


 

EXHIBIT B
to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of                      , 201  
(this “Agreement”), is made by [NAME OF GRANTOR], a                 
               (the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as the administrative agent (together with its successor(s) thereto
in such capacity, the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a Credit Agreement, dated as of August 30, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Deckers Outdoor Corporation, as the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Borrower;

 

[WHEREAS, pursuant to a Guaranty, dated as of August 30, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), the Domestic Subsidiaries have guaranteed all of the obligations of
the Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements;](15)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Security Agreement, dated as of August 10, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Trademark Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

(A)                              Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Security Agreement.

 

--------------------------------------------------------------------------------

(15)  Include if any Grantor other than the Borrower is a party.

 

B-1

--------------------------------------------------------------------------------


 

(B)                                Grant of Security Interest.  The Grantor
hereby grants to the Administrative Agent, for its benefit and the ratable
benefit of each other Secured Party, a continuing security interest in all of
the Grantor’s right, title and interest within the United States, whether now or
hereafter existing or acquired by the Grantor, in and to the following (the
“Trademark Collateral”):

 

(i)                                     (i) all registrations and all pending
applications in the United States Patent and Trademark Office in connection with
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, whether currently in use or not,
within the United States, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as “Trademarks”),
including those Trademarks referred to in Item A of Schedule I;

 

(ii)                                  all Trademark licenses and other
agreements for the grant by or to such Grantor of any right to use any Trademark
(each a “Trademark License”), including each Trademark License referred to in
Item B of Schedule I;

 

(iii)                               all of the goodwill of the business
connected with the use of, and symbolized by the Trademarks described in clause
(a) and, to the extent applicable, clause (b);

 

(iv)                              the right to sue third parties for past,
present and future infringements or dilution of the Trademarks described in
clause (a) and, to the extent applicable, clause (b) or for any injury to the
goodwill associated with the use of any such Trademark or for breach or
enforcement of any Trademark License; and

 

(v)                                 all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Trademark Collateral.

 

(C)                                Security Agreement.  This Agreement has been
executed and delivered by the Grantor for the purpose of registering the
security interest of the Administrative Agent in the Trademark Collateral with
the United States Patent and Trademark Office.  The security interest granted
hereby has been granted as a supplement to, and not in limitation of, the
security interest granted to the Administrative Agent for its benefit and the
ratable benefit of each other Secured Party under the Security Agreement.  The
Security Agreement (and all rights and remedies of the Administrative Agent and
each Secured Party thereunder) shall remain in full force and effect in
accordance with its terms.

 

(D)                               Waiver, etc.  The Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Liabilities, this Agreement and the Security Agreement and any
requirement that any Secured Party protect, secure, perfect or insure

 

B-2

--------------------------------------------------------------------------------


 

any Lien, or any property subject thereto, or exhaust any right or take any
action against any Grantor or any other Person (including any other Grantor) or
entity or any Collateral securing the Liabilities, as the case may be.  As
provided below, this Agreement shall be governed by, and construed in accordance
with, the Laws of the State of New York.

 

(E)                                 Release of Liens; Termination of Agreement. 
Upon (a) the disposition of Trademark Collateral in accordance with the Credit
Agreement or (b) the occurrence of the date (the “Termination Date”) on which
Obligations have been paid in full, the Commitments have been cancelled or
terminated and all outstanding Letters of Credit shall have expired or been
cancelled, the security interests granted herein shall automatically terminate
with respect to (i) such Trademark Collateral (in the case of clause (a)) or
(ii) all Trademark Collateral (in the case of clause (b)), without delivery of
any instrument or performance of any act by any party.  Upon the occurrence of
the Termination Date, this Agreement and all obligations of each Grantor
hereunder shall automatically terminate without delivery of any instrument or
performance of any act by any party.  A Grantor shall automatically be released
from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Grantor ceases to be
a Subsidiary of the Borrower.  Upon any such permitted transaction or
termination, the Administrative Agent will, at the Grantors’ sole expense,
deliver to the Grantors, without any representations, warranties or recourse of
any kind whatsoever, all Trademark Collateral held by the Administrative Agent
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

 

(F)                                 Acknowledgment.  The Grantor does hereby
further acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which (including the remedies provided for therein)
are incorporated by reference herein as if fully set forth herein.

 

(G)                                Loan Document.  This Agreement is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Article IX thereof.

 

(H)                               Governing Law, Entire Agreement, etc.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(I)                                    Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(J)                                   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Trademark

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of                      , 2011 (this
“Agreement”), is made by [NAME OF GRANTOR], a                                
(the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a Credit Agreement, dated as of August 30, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Deckers Outdoor Corporation, as the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent, the Lenders have extended Commitments to make Loans to the Borrower;

 

[WHEREAS, pursuant to a Guaranty, dated as of August 30, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”), the Domestic Subsidiaries have guaranteed all of the obligations of
the Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements;](16)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Security Agreement, dated as of August 10, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Copyright Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

(A)                              Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Security Agreement.

 

--------------------------------------------------------------------------------

(16)  Include if any Grantor other than the Borrower is a party.

 

C-1

--------------------------------------------------------------------------------


 

(B)                                Grant of Security Interest.  The Grantor
hereby grants to the Administrative Agent, for its benefit and the ratable
benefit of each other Secured Party, a continuing security interest in all of
the Grantor’s right, title and interest within the United States, whether now or
hereafter existing or acquired by the Grantor, in and to the following (the
“Copyright Collateral”):

 

(i)                                     all registered copyrights in the United
States Copyright Office, all pending applications for registration thereof, and
all extensions or renewals of the foregoing (“Copyrights”), including the
Copyrights which are the subject of a registration or application referred to in
Item A of Schedule I;

 

(ii)                                  all express or implied Copyright licenses
and other agreements for the grant by or to such Grantor of any right to use any
items of the type referred to in clause (a) above (each a “Copyright License”),
including each Copyright License referred to in Item B of Schedule I;

 

(iii)                               the right to sue for past, present and
future infringements of any of the Copyrights owned by such Grantor, and for
breach or enforcement of any Copyright License and all extensions and renewals
of any thereof; and

 

(iv)                              all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Copyright Collateral.

 

(C)                                Security Agreement.  This Agreement has been
executed and delivered by the Grantor for the purpose of registering the
security interest of the Administrative Agent in the Copyright Collateral with
the United States Copyright Office.  The security interest granted hereby has
been granted as a supplement to, and not in limitation of, the security interest
granted to the Administrative Agent for its benefit and the ratable benefit of
each other Secured Party under the Security Agreement.  The Security Agreement
(and all rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

(D)                               Waiver, etc.  The Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Liabilities, this Agreement and the Security Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Grantor or any other Person (including any other Grantor) or entity or any
Collateral securing the Liabilities, as the case may be.  As provided below,
this Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York

 

(E)                                 Release of Liens; Termination of Agreement. 
Upon (a) the disposition of Copyright Collateral in accordance with the Credit
Agreement or (b) the occurrence of the date (the “Termination Date”) on which
Obligations have been paid in full, the Commitments have

 

C-2

--------------------------------------------------------------------------------


 

been cancelled or terminated and all outstanding Letters of Credit shall have
expired or been cancelled, the security interests granted herein shall
automatically terminate with respect to (i) such Copyright Collateral (in the
case of clause (a)) or (ii) all Copyright Collateral (in the case of clause
(b)), without delivery of any instrument or performance of any act by any
party.  Upon the occurrence of the Termination Date, this Agreement and all
obligations of each Grantor hereunder shall automatically terminate without
delivery of any instrument or performance of any act by any party.  A Grantor
shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Grantor ceases to be a Subsidiary of the Borrower.  Upon any such
permitted transaction or termination, the Administrative Agent will, at the
Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all Copyright Collateral held by
the Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

 

(F)                                 Acknowledgment.  The Grantor does hereby
further acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which (including the remedies provided for therein)
are incorporated by reference herein as if fully set forth herein.

 

(G)                                Loan Document.  This Agreement is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Article IX thereof.

 

(H)                               Governing Law, Entire Agreement, etc.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(I)                                    Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(J)                                   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

*     *     *     *     *

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Copyright Security Agreement

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Registration No

 

Registration
Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses (including an indication of exclusive
Licenses for U.S. registered Copyrights)

 

Copyright

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------